Exhibit 10.30

 

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

EXECUTION COPY

CONFIDENTIAL

 

EXCLUSIVE LICENSE AGREEMENT

 

This Exclusive License Agreement (the “Agreement”) is made and entered into as
of December 26, 2014 (the “Execution Date”) by and between CanBas Co., Ltd, a
Japanese corporation, having its principal place of business at 2-2-1 Otemachi,
Numazu City, Shizuoka 410-0801 Japan (“CanBas”), and Stemline
Therapeutics, Inc., a Delaware corporation, having a place of business at 750
Lexington Avenue, 11th Floor New York, NY 10022, USA (“Licensee”). CanBas and
Licensee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, CanBas and its Affiliates Control (as defined below) certain
intellectual property with respect to the Licensed Compound (as defined below)
and the Licensed Product (as defined below); and

 

WHEREAS, CanBas desires to grant certain licenses to Licensee, and Licensee
desires to obtain those licenses, to develop and commercialize the Licensed
Compound and Licensed Product (as defined below) in accordance with the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained therein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms and their
correlatives shall have the following meanings:

 

1.1                               “Adverse Drug Experience” shall have the
meaning set forth in Section 9.1.

 

1.2                               “Affiliate” shall mean, with respect to a
Party (or Sublicensee, as applicable), any Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such Party (or Sublicensee, as applicable). For purposes of
this definition “control” and, with correlative meanings, the terms “controlled
by” and “under common control with” shall mean (a) the possession, directly or
indirectly, of the power to direct the management or policies of a business
entity, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise, or (b) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of a business entity (or, with respect to
a limited partnership or other similar entity, its general partner or
controlling entity), provided that if local law restricts foreign ownership,
control shall be established by direct or indirect ownership of the maximum
ownership percentage that may, under such local law, be owned by foreign
interests.

 

1.3                               “Agreement” shall have the meaning set forth
in the preamble to this Agreement.

 

1

--------------------------------------------------------------------------------


 

1.4                               “Applicable Law” shall mean applicable laws,
rules and regulations, including any rules, regulations, guidelines or other
requirements of the Regulatory Authorities, which may be in effect from time to
time.

 

1.5                               “Breaching Party” shall have the meaning set
forth in Section 14.2.

 

1.6                               “Business Day” shall mean a day other than a
Saturday or Sunday on which banking institutions in both Tokyo, Japan and New
York, NY are open for business.

 

1.7                               “Calendar Quarter” shall mean each successive
period of three (3) calendar months commencing on January 1, April 1, July 1 and
October 1.

 

1.8                               “Calendar Year” shall mean each successive
period of twelve (12) calendar months commencing on January 1 and ending on
December 31.

 

1.9                               “CanBas” shall have the meaning set forth in
the preamble to this Agreement, and shall include its successors and permitted
assigns.

 

1.10                        “CanBas Distributor” shall mean a Person, other than
a CanBas Licensee or an Affiliate of CanBas, in one or more countries outside
the Territory that (a) purchases the Licensed Product from CanBas, an Affiliate
of CanBas or a CanBas Licensee for such country(ies), (b) assumes
responsibility  from  CanBas, an  Affiliate of CanBas or  a  CanBas Licensee, as
applicable, for all or a portion of the Commercialization of the Licensed
Product in such country(ies) and (c) sells Licensed Product in such
country(ies).

 

1.11                        “CanBas Know-How” shall mean all Information that is
Controlled by CanBas or any of its Affiliates as of the Effective Date or during
the term of this Agreement that (a) is not generally known and (b) is reasonably
necessary or useful for the Exploitation of the Licensed Compound or the
Licensed Product (including in each case Improvements thereto), but excluding
any Information to the extent claimed by CanBas Patents.

 

1.12                        “CanBas Licensee” shall mean any Person, other than
Licensee, its Affiliates or Affiliates of CanBas, that is granted a license by
CanBas, an Affiliate of CanBas or another CanBas Licensee under any CanBas
Patents, CanBas Know-How or any Regulatory Documentation controlled by CanBas or
any Affiliates of CanBas, in each case to Exploit the Licensed Compound or the
Licensed Product in the Field outside the Territory. For clarity, any CanBas
Distributor that is granted such a license limited to the activities
contemplated under the definition of CanBas Distributor in Section 1.10 shall
not be deemed a CanBas Licensee by virtue of such grant.

 

1.13                        “CanBas Patents” shall mean all of the Patents that
CanBas or any of its Affiliates Controls, as of the Effective Date or during the
term of this Agreement, that claim technology that is reasonably necessary or
useful for the Exploitation of the Licensed Compound or the Licensed Product
(including in each case Improvements thereto) including those that claim the
Licensed Compound or the Licensed Product or the Development or
Commercialization thereof. For the avoidance of doubt, the CanBas Patents
include, as of the Effective Date, the Patents set forth on Exhibit A.

 

2

--------------------------------------------------------------------------------


 

1.14                        “CanBas Trademarks” shall mean all Trademarks and
Trademark applications for the Licensed Compound or the Licensed Product that
CanBas or any of its  Affiliates Controls, as of the Effective Date or during
the term of this Agreement in the Territory. The CanBas Trademarks are set forth
on Exhibit A. For avoidance of doubt, the CanBas Trademarks shall not include
the word “CanBas” or any of its variations or any successor name for CanBas.

 

1.15                        “Clinical Data” shall mean all information with
respect to the Licensed Compound or the Licensed Product made, collected or
otherwise generated under or in connection with the Clinical Studies or the Post
Approval Studies for the Licensed Compound or the Licensed Product, including
any data, reports and results with respect to any of the foregoing.

 

1.16                        “Clinical Studies” shall mean Phase I, Phase II, and
Phase III trials, and such other tests and studies in patients that are required
by Applicable Law, or otherwise recommended by the Regulatory Authorities, to
obtain or maintain Regulatory Approvals, but excluding Post Approval Studies.

 

1.17                        “Combination Product” shall mean a Licensed Product
that contains the Licensed Compound as an active ingredient together with one or
more other active ingredients that are sold either as a fixed dose or as
separate doses in a single package. Drug delivery vehicles, adjuvants, and
excipients shall not be deemed to be “active ingredients”, except in the case
where such delivery vehicle, adjuvant, or excipient is recognized as an active
ingredient in accordance with 21 C.F.R. 210.3(b)(7) in the United States (or its
international counterparts).

 

1.18                        “Commercialization” shall mean any and all
activities (whether conducted before or after Regulatory Approval) directed to
the marketing, detailing and promotion of the Licensed Product after Regulatory
Approval has been obtained, and shall include pre-launch and post-launch
marketing, promoting, detailing, marketing research, distributing, and
commercially selling the Licensed Product, importing, exporting or transporting
the Licensed Product for commercial sale and regulatory affairs with respect to
the foregoing, but shall not include Post Approval Studies or Manufacturing.
When used as a verb, “Commercializing” means to engage in Commercialization and
“Commercialize” and “Commercialized” shall have corresponding meanings.

 

1.19                        “Commercially Reasonable Efforts” shall mean, with
respect to the Development or Commercialization of the Licensed Compound or the
Licensed Product, that level of efforts and resources commonly dedicated in the
biotechnology industry by a company that is similarly situated to Licensee and
its Affiliates (taken as a whole) developing and commercializing a product of
similar commercial potential at a similar stage in its lifecycle, in each case
taking into account issues of safety and efficacy, product profile, the
proprietary position, the then-current competitive environment for such product
and the likely timing of such product’s entry into the market, the regulatory
environment and status of such product, and other relevant scientific, technical
and commercial factors.

 

1.20                        “Committee” shall have the meaning set forth in
Section 2.1.5.

 

1.21                        “Complaining Party” shall have the meaning set forth
in Section 14.2.

 

1.22                        “Confidential Information” shall have the meaning
set forth in Section 11.1.

 

3

--------------------------------------------------------------------------------


 

1.23                        “Control” shall mean, with respect to any item of
Information, Regulatory Documentation, Patent  or Intellectual  Property  Right,
possession by  a Person  of  the right, whether directly or indirectly, and
whether by ownership, license or otherwise (other than by operation of the
license and other grants in ARTICLE VI), to assign or grant a license,
sublicense or other right to or under, or grant access to, such Information,
Regulatory Documentation, Patent or Intellectual Property Right, to another
Person as provided for herein without violating the terms of any written
agreement or other binding arrangement with any Third Party at the time such
assignment or grant is first required hereunder. For clarity and without
limitation, it is understood and agreed that, pursuant to such Third Party
agreements or arrangements, any of the foregoing may be partially and not fully
“Controlled” for purposes of the licenses and other rights granted herein (e.g.,
CanBas may only have a covenant not to sue or other non-exclusive right or
license to a Patent or Information, or may not have all the rights specified in
the prosecution and enforcement provisions set forth in ARTICLE VIII for any
Patent), in which case the item in question shall be licensed or otherwise made
available, as applicable, to such other Person hereunder to the extent and only
to the extent permitted by such Third Party agreements and arrangements.

 

1.24                        “Corporate Names” shall mean such Trademarks,
including the CanBas Trademarks and the Stemline Trademarks, and corporate names
and logos Controlled by either CanBas or Licensee as either Party may designate
in writing from time to time together with any variations and derivatives
thereof.

 

1.25                        “Data Exchange Agreement” shall have the meaning set
forth in Section 9.2.

 

1.26                        “Development” shall mean any and all activities
related to research, preclinical and other non-clinical testing, test method
development and stability testing, toxicology, formulation, process development,
manufacturing scale-up, qualification and validation, quality assurance/quality
control, Clinical Studies and Post Approval Studies, including manufacturing in
support thereof, statistical analysis and report writing, the preparation and
submission of Drug Approval Applications, regulatory affairs with respect to the
foregoing and all other activities necessary or reasonably useful or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining a Regulatory Approval, in each case with respect to the
Licensed Compound or the Licensed Product. When used as a verb, “Develop” shall
mean to engage in Development.

 

1.27                        “Joint Development Committee” shall have the meaning
set forth in Section 2.1.5(i).

 

1.28                        “Joint Marketing Committee” shall have the meaning
set forth in Section 2.1.5(ii).

 

1.29                        “Dispute” shall have the meaning set forth in
Section 15.6.

 

1.30                        “Distributor” shall mean a Person, other than
Licensee, a Sublicensee, or an Affiliate of either Licensee or a Sublicensee, in
one or more countries in the Territory that (a) purchases the Licensed Product
from the Licensee, its Affiliates or Sublicensees for such country(ies),
(b) assumes responsibility for all or a portion of the Commercialization of the

 

4

--------------------------------------------------------------------------------


 

Licensed Product in such country(ies) and (c) sells Licensed Product in such
country(ies).

 

1.31                        “Drug Approval Application” shall mean a Biological
License Application or New Drug Application as defined in the FFDCA and the
regulations promulgated thereunder, or any corresponding foreign application,
including, with respect to the European Union, a Marketing Authorization
Application filed with the EMA pursuant to the centralized approval procedure or
with the applicable Regulatory Authority of a country in Europe with respect to
the mutual recognition or any other national approval procedure.

 

1.32                        “Drug Master File” shall mean any drug master files
filed with the FDA or equivalent regulatory body with respect to the Licensed
Compound or Licensed Product and any equivalent filing in other countries or
regulatory jurisdictions.

 

1.33                        “Effective Date” shall have the meaning set forth in
Section 14.1.

 

1.34                        “EMA” shall mean the European Medicines Agency and
any successor agency thereto.

 

1.35                        “European Union” shall mean the organization of
member states as it may be constituted from time to time, which, as of the date
hereof, consists of Austria, Belgium, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg,
Malta, The Netherlands, Poland, Portugal, Slovakia, Slovenia, Spain, Sweden and
the United Kingdom of Great Britain and Northern Ireland and a portion of
Cyprus.

 

1.36                        “Execution Date” shall have the meaning set forth in
the preamble to this Agreement.

 

1.37                        “Exploit” shall mean to make, have made, import,
use, sell or offer for sale, including to research, Develop, Commercialize,
register, Manufacture, hold or keep (whether for disposal or otherwise), export,
transport, distribute, promote, market or otherwise dispose of, and cause or
contract for other Persons to do the same.

 

1.38                        “Exploitation” shall mean the act of Exploiting a
product or process.

 

1.39                        “Field” shall mean all pharmaceutical uses in
humans.

 

1.40                        “FDA” shall mean the United States Food and Drug
Administration and any successor agency thereto.

 

1.41                        “FFDCA” shall mean the United States Food, Drug, and
Cosmetic Act, as amended from time to time.

 

1.42                        “First Commercial Sale” shall mean the first sale
for use or consumption by the general public of the Licensed Product in a
country in the Territory after all required Regulatory Approvals for commercial
sale of the Licensed Product have been obtained in such country.

 

5

--------------------------------------------------------------------------------


 

1.43                        “Improvement” shall mean any modification to a
compound, product or technology or any discovery, technology, device or process
or formulation related to such compound, product or technology, whether or not
patented or patentable, including any enhancement in the efficiency, operation,
manufacture (including any manufacturing process), ingredients, preparation,
presentation, formulation, means of delivery, packaging or dosage of such
compound, product or technology, any discovery or development of any new or
expanded indications for such compound, product or technology or any discovery
or development that improves the stability, safety or efficacy of such compound,
product or technology.

 

1.44                        “Indemnification Claim  Notice”  shall  have  the 
meaning  set  forth  in Section 13.3.

 

1.45                        “IND” shall mean an investigational new drug
application filed with the FDA for authorization to commence Clinical Studies or
Post Approval Studies and its equivalent in other countries or regulatory
jurisdictions.

 

1.46                        “Indemnified Party” shall have the meaning set forth
in Section 13.3.

 

1.47                        “Information” shall mean all commercial, technical,
scientific and other know- how and information, trade secrets, knowledge,
technology, means, methods, processes, practices, formulae, instructions,
skills, techniques, procedures, experiences, ideas, technical assistance,
designs, drawings, assembly procedures, computer programs, apparatuses,
specifications, data, results and other material (including all tangible
biological or chemical materials), including: biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
pre-clinical, clinical, safety, manufacturing and quality control data and
information, including study designs and protocols; assays and biological
methodology; in all cases, whether or not confidential, proprietary, patented or
patentable, in written, electronic or any other form now known or hereafter
developed, but excluding the Regulatory Documentation.

 

1.48                        “Intellectual Property Rights” shall mean
Trademarks, service marks, trade names, registered designs, design rights,
copyrights (including rights in computer software), database rights, trade
secrets and any rights or property similar to any of the foregoing (other than
Patents) in any part of the world whether registered or not registered together
with the right to apply for the registration of any such rights.

 

1.49                        “Knowledge” shall mean the collective good faith
understanding of each of the officers, directors, employees and consultants of a
Party of the facts and information then in their possession without any duty to
conduct any investigation with respect to such facts and information.

 

1.50                        “Licensed Compound” shall mean *, all analogues and
derivatives thereof, and all Improvements to each of the foregoing.

 

1.51                        “Licensed Product” shall mean any formulation or
dosage of pharmaceutical composition or preparation in finished form labeled and
packaged for sale by prescription, over- the-counter or any other method that
contains the Licensed Compound as an active ingredient (including Combination
Products), and any Improvements thereto.

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

1.52                        “Licensee” shall have the meaning set forth in the
preamble to this Agreement, and shall include its successors and permitted
assigns.

 

1.53                        “Losses” shall have the meaning set forth in
Section 13.1.

 

1.54                        “MAA” shall mean Marketing Authorization Application
filed with the EMA pursuant to the centralized approval procedure or with the
applicable Regulatory Authority of a country in Europe with respect to the
mutual recognition or any other national approval procedure.

 

1.55                        “Manufacture” and “Manufacturing” shall mean all
activities related to the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping and holding of the Licensed Compound or
the Licensed Product or any intermediate thereof, including chemistry
manufacturing and controls processes, process development, process qualification
and validation, scale-up, pre-clinical, clinical and commercial manufacture and
analytic development, product characterization, release and stability testing,
quality assurance and quality control.

 

1.56                        “NDA” shall mean a New Drug Application as defined
in the FFDCA and the regulations promulgated thereunder.

 

1.57                        “Net Sales” means the total invoiced sales of
product by Licensee, its Affiliates, and Sublicensees and their Affiliates, less
the total of charges or expenses actually applied, both as determined in
accordance with US Generally Accepted Accounting Principles, or GAAP. The
following are charges and expenses allowable to be applied as an offset to the
revenues derived by sales of product: *

 

With respect to a Licensed Product that is a Combination Product, “Net Sales”
shall include that percentage of the Net Sales of such Combination Product (as
determined in accordance with the

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

foregoing paragraph) as Licensee may reasonably determine based on the wholesale
acquisition costs of the Licensed Compound contained in a Licensed Product and
the other active ingredient(s) in such Combination Product when sold separately,
or other similar approach. In the case of any revision to Net Sales under this
Agreement in connection with sales of a Combination Product, Licensee shall
provide CanBas with a written statement of how such adjustment was calculated.
Net Sales shall be determined from books and records maintained in accordance
with U.S. GAAP, as consistently applied by Licensee with respect to sales of the
Licensed Product.

 

Licensee’s or any of its Affiliates’ or Sublicensees’ transfer of Licensed
Product to an Affiliate or Sublicensee shall not result in any Net Sales, unless
the Licensed Product is consumed by such Affiliate or Sublicensee in the course
of its Commercialization (but not Development) activities. Licensee’s or any of
its Affiliates’ or Sublicensees’ sales or transfers of Licensed Product to
Distributors (including wholesalers), and any consideration of any kind received
in connection with such sales or transfers (including royalties, commercial
rebates or commissions) shall be included in the calculation of Net Sales. Net
Sales shall be determined in accordance with the local generally accepted
accounting principles.

 

1.58                        “Notice Period” shall have the meaning set forth in
Section 14.2.

 

1.59                        “Party” and “Parties” shall have the meaning set
forth in the preamble to this Agreement, and shall not include any Affiliates of
CanBas or Licensee.

 

1.60                        “Patents” shall mean (a) all national, regional and
international patents and patent applications, including provisional patent
applications, (b) all patent applications filed either from such patents, patent
applications or provisional applications or from an application claiming
priority, directly or indirectly, from either of these, including divisionals,
continuations, continuations-in-part, provisionals, converted provisionals and
continued prosecution applications, (c) any and all patents that have issued or
in the future issue from the patent applications described in the foregoing
clauses (a) and (b), and any foreign counterparts thereof, including utility
models, petty patents, design patents and certificates of invention, (d) any and
all extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
patents or patent applications described in the foregoing clauses (a), (b) and
(c), and (e) any similar rights, including so-called pipeline protection or any
importation, revalidation, confirmation or introduction patent or registration
patent or patent of additions to any of such foregoing patent applications and
patents, including any rights that give rise to Regulatory Exclusivity Periods.

 

1.61                        “Payments” shall have the meaning set forth in
Section 7.7.

 

1.62                        “Person” shall mean an individual, sole
proprietorship, partnership, limited partnership, limited liability partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture or other similar entity or
organization, including a government or political subdivision, department or
agency of a government.

 

8

--------------------------------------------------------------------------------


 

1.63                        “Phase I” shall mean a human clinical trial of the
Licensed Product, the principal purpose of which is a preliminary determination
of safety in healthy individuals or patients or a similar clinical study
prescribed by the Regulatory Authorities, including the trials referred to in 21
C.F.R. §312.21(a), as amended.

 

1.64                        “Phase II” shall mean a human clinical trial of the
Licensed Product, the principal purpose of which is a determination of safety
and efficacy in the target patient population or a similar clinical study
prescribed by the Regulatory Authorities, from time to time, pursuant to
Applicable Law or otherwise, including the trials referred to in 21 C.F.R.
§312.21(b), as amended.

 

1.65                        “Phase III” shall mean a human clinical trial of the
Licensed Product designed to establish that a pharmaceutical product is safe and
efficacious for its intended use and to determine warnings, precautions and
adverse reactions that are associated with such pharmaceutical product in the
dosage range to be prescribed, which trial is intended to support marketing
approval of the Licensed Product, including all tests and studies that are
required by the FDA from time to time, pursuant to Applicable Law or otherwise.

 

1.66                        “Post Approval Studies” shall mean studies conducted
with a Licensed Product after the receipt of the first Regulatory Approval of
such Licensed Product.

 

1.67                        “Product Labeling” shall mean, with respect to a
country, (a) the full prescribing information for the Licensed Product approved
by the relevant Regulatory Authority for such country, including any required
patient information; and (b) all labels and other written, printed or graphic
matter upon an container, wrapper or any package insert utilized with or for the
Licensed Product.

 

1.68                        “Reference Date” shall mean the due date of each
Reference Milestone as reasonably created or amended by Licensee pursuant to
this Agreement and for the term of this Agreement as set forth in Exhibit E.

 

1.69                        “Reference Milestones” shall mean each development
milestone as reasonably created or amended by Licensee pursuant to this
Agreement and for the term of this Agreement as set forth in Exhibit E.

 

1.70                        “Regulatory Approval” shall mean, with respect to a
country, any and all approvals (including Drug Approval Applications), licenses,
registrations or authorizations of any Regulatory Authority necessary in order
to commercially distribute, sell or market the Licensed Product in such country,
including, where applicable and as required, (a) pricing or reimbursement
approval in such country, (b) pre- and post-approval marketing authorizations
(including any prerequisite Manufacturing approval or authorization related
thereto), (c) labeling approval and (d) technical, medical and scientific
licenses.

 

1.71                        “Regulatory Authority” shall mean any
supra-national, federal, national, regional, state, provincial or local
governmental regulatory agencies, departments, bureaus, commissions, councils or
other government entities regulating or otherwise exercising authority with
respect to the Exploitation of the Licensed Compound or the Licensed Product,
including the FDA and EMA.

 

9

--------------------------------------------------------------------------------


 

1.72                        “Regulatory Documentation” shall mean all
applications, registrations, licenses, authorizations and approvals (including
all Regulatory Approvals), all correspondence submitted to or received from
Regulatory Authorities (including minutes and official contact  reports relating
to any communications with any Regulatory Authority) and all supporting
documents and all clinical studies and tests, relating to the Licensed Compound
or the Licensed Product, whether in draft or final form, and all data contained
in any of the foregoing, including all INDs, Drug Approval Applications,
regulatory drug lists, advertising and promotion documents, Manufacturing data,
Drug Master Files, chemistry manufacturing and control data, Clinical Data,
adverse event files and complaint files.

 

1.73                        “Regulatory Exclusivity Periods” shall mean, with
respect to any country in the Territory, a period of exclusivity, granted or
afforded by Applicable Law or by a Regulatory Authority in such country, which
either confers exclusive marketing rights with respect to a product or prevents
another party from using or otherwise relying on the data supporting the
approval of a new Drug Approval Application for a product without the prior
written authorization of the Drug Approval Application-holder for an
already-approved product, such as new chemical entity exclusivity, new use or
indication exclusivity, new formulation exclusivity, orphan drug exclusivity,
non-patent-related pediatric exclusivity, or any other applicable marketing or
data exclusivity, including any such periods under national implementations in
the EU of Article 10 of Directive 2001/83/EC, Article 14(11) of Parliament and
Council Regulation (EC) No 726/2004, Parliament and Council Regulation (EC) No
141/2000 on orphan medicines, Parliament and Council Regulation (EC) No
1901/2006 on medicinal products for pediatric use and all international
equivalents.

 

1.74                        “sNDA” shall mean a Supplemental New Drug
Application as defined in the FFDCA and the regulations promulgated thereunder.

 

1.75                        “Special Committee” shall mean a special committee
composed of the Chief Executive Officer of CanBas and the Chief Executive
Officer of Licensee and, in addition, at least one (1) additional senior manager
from each Party, and convened by the Parties pursuant to Section 2.1.3 and prior
to the creation of any new Reference Milestones amending Exhibit E.

 

1.76                        “Stemline Trademarks” shall mean all Trademarks and
Trademark applications for the Licensed Compound or the Licensed Product that
Licensee or any of its Affiliates Controls, as of the Effective Date or during
the term of this Agreement in the Territory. The Stemline Trademarks are set
forth on Exhibit C. For avoidance of doubt, the Stemline Trademarks shall not
include the word “Stemline” or any of its variations or any successor name for
Licensee.

 

1.77                        “Sublicense Income” shall mean upfront and milestone
payments received by Licensee from its Sublicensees in consideration of the
grant of a sublicense of the license granted to Licensee under Section 5.1.1.
For avoidance of doubt, Sublicense Income shall not include payments to
reimburse Licensee for out-of-pocket expenses incurred for research and
development or payments based on sales of Licensed Compound or Licensed Product
(i.e., royalty payments). In case Licensee enters into an agreement under which
Licensee receives payments for research and development, Licensee shall so
inform CanBas in writing and the

 

10

--------------------------------------------------------------------------------


 

Parties shall negotiate in good faith towards an agreed portion of such amount
to be included as Sublicense Income.

 

1.78                        “Sublicensee” shall mean any Person, other than an
Affiliate of Licensee, that is granted a sublicense by Licensee, any Affiliate
of Licensee or any other Sublicensee as provided in Section 6.3. For clarity,
any Distributor that is granted such a license limited to the activities
contemplated under the definition of Distributor in Section 1.29 shall not be
deemed a Sublicensee by virtue of such grant.

 

1.79                        “Territory” shall mean all countries in the world
except for Japan, China, Taiwan and Korea.

 

1.80                        “Third Party” shall mean any Person other than
CanBas, Licensee and their respective Affiliates.

 

1.81                        “Third Party Claims” shall have the meaning set
forth in Section 13.1.

 

1.82                        “Trademark” shall include any word, name, symbol,
color, designation or device or any combination thereof, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.

 

1.83                        “United States” or “U.S.” shall mean the United
States of America, including its territories and possessions, the District of
Columbia and Puerto Rico.

 

1.84                        “Valid Claim” shall mean, with respect to a
particular country, (a) any claim of an issued and unexpired Patent and/or any
restored patent period thereof in such country that (i) has not been held
permanently revoked, unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction, which decision is unappealable or
unappealed within the time allowed for appeal and (ii) has not been abandoned,
disclaimed, denied or admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise in such country; or (b) a claim of a pending Patent
application, which claim has not been abandoned or finally disallowed without
the possibility of appeal or re-filing of the application.

 

1.85                        “VAT” shall have the meaning set forth in Section
7.7.

 

ARTICLE II

DEVELOPMENT AND REGULATORY MATTERS

 

2.1                               Development of the Licensed Product.

 

2.1.1.                  Ongoing Development. CanBas represents that, prior to
the Effective Date, CanBas has, to its knowledge, delivered to Licensee copies
of Clinical Data, Regulatory Documentation and other Information related to
Development in or outside the Territory that as of the Effective Date was
Controlled by CanBas, including, but not limited to, all safety information
relating to the Licensed Compound and the Licensed Product Controlled by CanBas,
to enable Licensee’s Development and Commercialization efforts. In the event
CanBas is aware of any such Clinical Data, Regulatory Documentation and other
Information related to Development of the Licensed Compound or the Licensed
Product that it does not Control,

 

11

--------------------------------------------------------------------------------


 

CanBas will so notify Licensee and shall make reasonable efforts to acquire
Control over such Clinical Data, Regulatory Documentation and other Information
so that it can be made available to Licensee. In addition, during the term of
this Agreement, when and as such Clinical Data, Regulatory Documentation and
other Information comes to be Controlled by CanBas, CanBas shall deliver such
Clinical Data, Regulatory Documentation and other Information to Licensee,
including but not limited to (i) Clinical Study results, preclinical study
results and resultant data analyses, (ii) regulatory submissions or draft
regulatory submissions made or to be made to any Regulatory Authority by or on
behalf of CanBas with respect to the Licensed Compound or the Licensed Product,
(iii) protocols for any ongoing Clinical Studies and proposed designs for any
anticipated Clinical Studies with respect to the Licensed Compound or the
Licensed Product, in each case in the English language, and (iv) development and
manufacturing data and results, including that related to any alternative
synthetic approaches. Licensee shall be under a reciprocal duty to deliver any
such Clinical Data, Regulatory Documentation and other Information in its
control to CanBas, including but not limited to (i) Clinical Study results,
preclinical study results and resultant data analyses, (ii) regulatory
submissions or draft regulatory submissions made or to be made to any Regulatory
Authority by or on behalf of Licensee with respect to the Licensed Compound or
the Licensed Product, (iii) protocols for any ongoing Clinical Studies and
proposed designs for any anticipated Clinical Studies with respect to the
Licensed Compound or the Licensed Product, in each case in the English language,
and (iv) development and manufacturing data and results, including that related
to any alternative synthetic approaches

 

2.1.2.                  Diligence and Compliance. As between the Parties,
Licensee shall have sole responsibility and right, at its own expense, for
Developing and seeking Regulatory Approval for the Licensed Product in the Field
in the Territory and in compliance with Applicable Law. Without limiting the
foregoing, Licensee (and such other entities, as applicable) shall use
Commercially Reasonable Efforts (a) to achieve each of the Reference Milestones
within the specified Reference Date in Exhibit E; (b) to Develop a Licensed
Product in the Field in the Territory in accordance with the terms and
conditions of this Agreement; and (c) to seek and maintain Regulatory
Approval(s) with respect to a Licensed Product in the Field in the Territory.

 

2.1.3.                  *

 

2.1.4.                  *

 

2.1.5.                  Development and Marketing Committee. The Parties shall
establish two committees (each a “Committee” and collectively the “Committees”)
as follows:

 

(i)                                     The Parties shall establish a
development committee (a “Joint Development Committee” or “JDC”) composed of
representatives of Licensee and CanBas for the purpose of exchanging information
between Parties. Each Party shall consider any suggestions relating to the
development of the Licensed Compound or Licensed Product provided by the other
Party to the JDC. However, and for the avoidance of doubt, Licensee shall have
complete decision-making authority relating to such development in the Territory
and CanBas shall have complete decision-making authority relating to such
development outside of the Territory. Any final determination as to development
in the Territory shall (a) be consistent with the terms of this Agreement; and
(b) not materially affect the rights and obligations of CanBas under this
Agreement without CanBas’s consent.

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

(ii)                                  The Parties shall establish in due time a
marketing committee (“Joint Marketing Committee” or “JMC”) of representatives of
Licensee and CanBas for the purpose of exchanging information between the
Parties. Each Party shall consider any suggestions relating to the marketing of
the Licensed Product provided by the other Party to the JMC. However, and for
the avoidance of doubt, Licensee shall have complete decision-making authority
relating to marketing and sales strategies and efforts in the Territory and
CanBas shall have complete decision-making authority relating to such marketing
and sales strategies and efforts outside of the Territory. Any final
determination as to marketing in the Territory shall (a) be consistent with the
terms of this Agreement; and (b) not materially affect the rights and
obligations of CanBas under this Agreement without CanBas’s consent.

 

(iii)                               Meetings. The JDC and the JMC shall each
meet biannually, whether face-to-face or electronically, as agreed from
time-to-time.

 

2.2                               Regulatory Matters in the Territory.

 

2.2.1.          Regulatory Responsibilities.

 

(i)                                     As between the Parties, Licensee shall
have sole responsibility for preparing  and  maintaining  all  Regulatory 
Documentation  with  respect  to  (a) Regulatory

 

13

--------------------------------------------------------------------------------


 

Approvals, including Drug Approval Applications, for the Licensed Product in the
Territory and (b) Development activities for the Licensed Product that are
conducted in support of Regulatory Approvals for the Licensed Product or
Commercialization of the Licensed Product in the Territory. Licensee will notify
CanBas seven (7) Business Days in advance (as a general rule) of any meetings
with the FDA or any other regulators related to the foregoing and CanBas shall
have the right to participate in its sole discretion but solely as an observer.
Subject to ARTICLE XIV, all Regulatory Approvals and related Regulatory
Documentation within the Territory relating to the Licensed Product shall be the
sole property of Licensee and held in the name of Licensee (or in each such case
Licensee’s Affiliate or Sublicensee).

 

(ii)                                  As between the Parties, CanBas shall have
sole responsibility for preparing and maintaining all Regulatory Documentation
with respect to (a) Regulatory Approvals, including Drug Approval Applications,
for the Licensed Product outside the Territory and (b) Development activities
for the Licensed Product that are conducted in support of Regulatory Approvals
for the Licensed Product or Commercialization of the Licensed Product outside
the Territory. CanBas will notify Licensee seven (7) Business Days in advance
(as a general rule) of any meetings with the Regulatory Authorities related to
the foregoing and Licensee shall have the right to participate in its sole
discretion but solely as an observer. Subject to ARTICLE XIV, all Regulatory
Approvals and related Regulatory Documentation outside the Territory relating to
the Licensed Product shall be the sole property of CanBas and held in the name
of CanBas (or in each such case CanBas’s Affiliate or Sublicensee).

 

2.2.2.                  Regulatory Data. Licensee shall provide CanBas, *, with
copies of Clinical Data and Regulatory Documentation necessary for CanBas’s
regulatory filings and developed by or on behalf of Licensee pursuant to this
Agreement during the term of this Agreement. Each Party shall support the other,
as may be reasonably necessary, in the clinical and regulatory development
including obtaining Regulatory Approvals for the Licensed Product, including
providing necessary documents or other materials required by Applicable Law to
obtain Regulatory Approvals, in each case in accordance with the terms and
conditions of this Agreement and the Development.

 

2.2.3.                  Communications with Regulatory Authorities. As between
the Parties, Licensee shall be responsible for all communications with the
Regulatory Authorities in the Territory during the term of this Agreement
relating to the Licensed Product. CanBas shall not initiate any communications
with any such Regulatory Authority concerning the Licensed Compound or the
Licensed Product without first obtaining prior written approval of Licensee.

 

2.3                               Disclosures.

 

2.3.1.                  CanBas shall disclose to Licensee in writing (in the
English language if available, otherwise in whatever language available) any and
all CanBas Know-How, CanBas Patents and Regulatory Documentation developed or
prepared or otherwise Controlled by CanBas or any of its Affiliates or CanBas
Licensees, as soon as reasonably practicable after the Effective Date, or if
applicable, after the development or preparation or acquisition thereof, in each
case as reasonably necessary or useful for Licensee to exercise the license
granted to it pursuant to Section 6.1.

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

2.3.2.                  Licensee shall disclose to CanBas in writing (in the
English language if available, otherwise in whatever language available)
additions or improvements to the CanBas Know-How and CanBas Patents and any
Regulatory Documentation developed or prepared or otherwise Controlled by
Licensee or any of its Affiliates or Sublicensees, as soon as reasonably
practicable after such items come into Licensee’s Control, in each case as
reasonably necessary or useful for CanBas to exercise the license granted to it
pursuant to Section 6.1.2.

 

ARTICLE III

MANUFACTURING AND SUPPLY

 

3.1                               Manufacturing Development. Licensee shall have
the right to perform the activities relating to Manufacturing process
development and scale-up of Manufacturing of the Licensed Compound and the
Licensed Product. Such right shall be exclusive (except as to CanBas and its
Affiliates, and CanBas Sublicensees and their Affiliates) in the Territory and
non-exclusive outside the Territory. Without limiting the foregoing, upon
Licensee’s request, CanBas shall transfer to Licensee relevant materials,
protocols, raw material, in-process and final specifications, assays and
standard operating procedures under its or any of its Affiliates’ or CanBas
Licensees’ Control in order to enable Licensee to conduct any of the
Manufacturing activities contemplated hereunder.

 

3.2                               Supply.

 

3.2.1.                  Material Transfer. Promptly following the Effective
Date, upon receipt of written request from Licensee, CanBas will transfer to
Licensee active pharmaceutical ingredient (“API”) with the total quantity of
*(*) * consisting of both a) *(*) *of API and b) *(*) *of a reference standard
for the Licensed Product owned or available to CanBas in accordance with
packaging and shipping instructions provided by Licensee in its written request.
In return, Licensee shall pay CanBas $* USD *. Such API shall be accompanied by
the results of all in-process and release testing and certification of
compliance to all applicable specifications. Licensee shall reimburse CanBas for
out-of-pocket expenses actually incurred in shipping the API to Licensee. CanBas
will further transfer all right and license to any raw materials, starting
materials, intermediates or works in process held at any third party under
contract to CanBas.

 

3.3                               Commercial Supply. As between the Parties,
Licensee shall have the exclusive right to Manufacture the Licensed Compound or
the Licensed Product in and for the Territory. Licensee may elect to Manufacture
commercial supplies of the Licensed Compound or the Licensed Product itself or
through its Affiliates or Third Party suppliers  (including Sublicensees).
Licensee agrees to comply, and use reasonable efforts to cause its Affiliates or
Third Party suppliers (including Sublicensees) to comply, with separate
agreements governing confidentiality, quality and volume controls, and
purchasing obligations/restrictions with all Affiliates or Third Party suppliers
(including Sublicensees) to be engaged in the Manufacture of the Licensed
Compound or the Licensed Product. CanBas will introduce Licensee to CanBas’s
current contract manufacturers of the Licensed Compound and the Licensed Product
and hereby consents to such parties performing Manufacturing or related services
for Licensee should Licensee, in its sole discretion, elect to so engage such
parties. *

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IV

TECHNICAL ASSISTANCE

 

4.1                               Technical Assistance. At Licensee’s written
request, CanBas agrees to provide technical assistance to Licensee in connection
with the performance of the Manufacturing activities contemplated in this
Article III at reasonable cost basis (including actual payment to a third party
contractors).

 

ARTICLE V

COMMERCIALIZATION

 

5.1                               Commercialization of the Licensed Product.

 

5.1.1.                  In General. As between the Parties, Licensee shall have
the exclusive right to Commercialize the Licensed Compound and Licensed Product
in the Territory, in compliance with this Agreement and Applicable Law.

 

5.1.2.                  Commercialization Obligations. Licensee, directly or
through one or more of its Affiliates, Sublicensees or Distributors, shall use
Commercially Reasonable Efforts to Commercialize a Licensed Product in the Field
and in the Territory.

 

5.2                               Promotional Materials and Activities.

 

5.2.1.                  In General. As between the Parties, Licensee shall have
the exclusive right, at its sole expense, for preparing all promotional
materials used to support the Commercialization of the Licensed Product in the
Territory. Each Party shall ensure that all its promotional materials shall be
consistent with Applicable Law and with the approved Product Labeling for the
Licensed Product. As between the Parties, Licensee shall have the exclusive
right to obtain any approvals from the Regulatory Authorities required for the
use of any promotional materials in the Territory and shall submit all
applicable promotional materials to such Regulatory Authorities as required by
Applicable Law.

 

5.3                               Unauthorized Sales.

 

5.3.1.                  Unauthorized Sales by Licensee. Licensee (a) shall, and
shall cause its Affiliates, Sublicensees and Distributors to, distribute,
market, promote, offer for sale and sell the Licensed Product only in the
Territory to the extent consistent with Applicable Law, and (b) shall not, and
shall not permit its Affiliates and shall use commercially reasonable efforts to
not permit Sublicensees or Distributors to, distribute, market, promote, offer
for sale or sell the

 

16

--------------------------------------------------------------------------------


 

Licensed Product (i) to any Person outside the Territory or (ii) to any Person
inside the Territory that Licensee, or its Affiliates, Sublicensees or
Distributors, as applicable, knows (A) is likely to distribute, market, promote,
offer for sale or sell the Licensed Product outside the Territory or assist
another Person to do so, or (B) has directly or indirectly distributed,
marketed, promoted, offered for sale or sold the Licensed Product outside the
Territory or assisted another Person to do so. Such commercially reasonable
efforts with respect to Sublicensees and Distributors shall include obtaining
their written agreement to an undertaking at least as restrictive with respect
to such Sublicensees and Distributors as the preceding sentence is with respect
to Licensee and its Affiliates. If Licensee, its Affiliates or any Sublicensees
or Distributors receives any orders for the Licensed Product for an area outside
the Territory, such orders shall be referred to CanBas.

 

5.3.2.                  Unauthorized Sales by CanBas. CanBas (a) shall, and
shall cause its Affiliates and CanBas Licensees and CanBas Distributors to,
distribute, market, promote, offer for sale and sell the Licensed Product only
outside of the Territory to the extent consistent with Applicable Law, and (b)
shall not, and shall not permit its Affiliates and shall use commercially
reasonable efforts to not permit CanBas Licensees or CanBas Distributors to,
distribute, market, promote, offer for sale or sell the Licensed Product (i) to
any Person inside the Territory or (ii) to any Person outside of the Territory
that CanBas, or its Affiliates, CanBas Distributors or CanBas Licensees, as
applicable, knows (A) is likely to distribute, market, promote, offer for sale
or sell the Licensed Product insider the Territory or assist another Person to
do so, or (B) has directly or indirectly distributed, marketed, promoted,
offered for sale or sold the Licensed Product inside the Territory or assisted
another Person to do so. Such commercially reasonable efforts with respect to
CanBas Licensees and CanBas Distributors shall include obtaining their written
agreement to an undertaking at least as restrictive with respect to such CanBas
Licensees and CanBas Distributors as the preceding sentence is with respect to
CanBas and its Affiliates. If CanBas, its Affiliates or any CanBas Licensees or
CanBas Distributors receives any orders for the Licensed Product for an area is
the Territory, such orders shall be referred to Licensee.

 

5.4                               Reporting. Each Party will prepare and provide
to the other Party an annual report of each Regulatory Approval of a Licensed
Product in the Territory (as relates to Licensee) and outside the Territory (as
relates to CanBas). Licensee’s report will include sufficient detail to enable
CanBas to assess Licensee’s compliance with its Commercialization obligations in
Section 5.1.2 during the preceding year. Notwithstanding the foregoing, if
during the most recent Joint Development Committee meeting sufficient detail in
writing was provided, as determined by the reasonable judgment of the recipient
Party, no annual report shall be required in that year. The content of such
reports shall be deemed Confidential Information of the providing Party
hereunder, and the other Party shall not use any information learned by it or
disclosed to it pursuant to this Section 5.4 except, in the case of CanBas, as
reasonably necessary to assess and enforce Licensee’s compliance with Section
5.1.2.

 

5.5                               Cooperation. Subject to Section 2.2.3, each
Party shall provide reasonable cooperation to the other Party as necessary to
enable such other Party to respond to inquiries relating to the Licensed
Compound or the Licensed Product received from Regulatory Authorities in the
Territory, in the case of Licensee, or outside the Territory, in the case of
CanBas.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI

GRANT OF RIGHTS

 

6.1                               License Grants.

 

6.1.1.                  Grants to Licensee. Subject to the terms and conditions
of this Agreement, including Section 6.2, CanBas (on behalf of itself and its
Affiliates and CanBas Licensees) hereby grants to Licensee and its Affiliates a
perpetual, irrevocable, royalty-bearing license, in accordance with the terms of
this Agreement, with the right to grant sublicenses (through multiple tiers) in
accordance with Section 6.3, under (a) the CanBas Patents and the CanBas
Know-How, and (b) under the Regulatory Documentation Controlled by CanBas, any
of its Affiliates or CanBas Licensees (including rights of reference in
accordance with Section 6.3), in both cases ((a) and (b)), to Exploit the
Licensed Compound and the Licensed Product in the Field in the Territory. The
foregoing license shall be: (i) exclusive (even as to CanBas, its Affiliates and
CanBas Licensees) for all activities in the Territory other than Manufacturing.
With respect to Manufacturing, the license shall be exclusive (except as to
CanBas and its Affiliates and Licensees and their Affiliates) in the Territory
and non-exclusive outside the Territory. For avoidance of doubt, CanBas
expressly reserves the right to Manufacture, and/or cause CanBas’s Affiliates
and CanBas Licensees and their Affiliates to Manufacture, Licensed Compound or
the Licensed Product in the Territory exclusively for the purpose of development
and marketing Licensed Product outside of the Territory.

 

6.1.2.                  Grants to CanBas. Subject to the terms and conditions of
this Agreement, including Section 6.2, Licensee (on behalf of itself and its
Affiliates) hereby grants to CanBas and its Affiliates, the exclusive (including
with regard to Licensee, its Affiliates and Sublicensees), royalty-free license,
with the right to grant sublicenses (through multiple tiers) in accordance with
Section 6.3, under (a) the improvements or additions to the CanBas Patents and
the CanBas Know-How Controlled by Licensee, and (b) under the Regulatory
Documentation Controlled by Licensee or any of its Affiliates (including rights
of reference in accordance with Section 6.3), in both cases ((a) and (b)), to
Exploit the Licensed Compound and the Licensed Product in the Field outside the
Territory. Immediately upon termination, regardless of reason, the license
granted pursuant to Section 6.1.2 hereunder shall become a perpetual,
irrevocable, and royalty-free license, both in and outside the Territory, with
the right to grant sublicenses.

 

6.2                               Retention of Rights. Notwithstanding anything
to the contrary in this Agreement, as between the Parties, CanBas and its
Affiliates retain all  rights  (subject  to Section 6.1.2) to Exploit the
Licensed Compound or the Licensed Product outside the Territory.

 

6.3                               Sublicenses.

 

6.3.1.                  In General. The rights and licenses granted to Licensee
and its Affiliates under Section 6.1 shall include the right to grant
sublicenses (or further rights of reference), through multiple tiers of
sublicensees, to Sublicensees or CanBas Sublicensees, respectively, (as part of
any license agreements, co-promotion agreements, supply agreements or
otherwise). Any such permitted sublicenses shall be consistent with and subject
to the terms and conditions of this Agreement. Each Party shall provide advance
notification to the other Party, in writing, of any prospective sublicense and
the name of subject sublicensee(s).

 

18

--------------------------------------------------------------------------------


 

6.3.2.                  Surviving Sublicensees. Each sublicense granted to a
Sublicensee under any rights licensed hereunder shall terminate immediately upon
the termination of the applicable license from CanBas to Licensee with respect
to such rights, provided that such sublicensed rights shall not terminate if, as
of the effective date of such termination by CanBas such Sublicensee is not in
material breach of its obligations to Licensee or its applicable Affiliate under
its sublicense agreement, and within thirty (30) days of such termination such
Sublicensee agrees in writing to be bound directly to CanBas under a license
agreement substantially similar to this Agreement with respect to the rights
sublicensed hereunder, substituting such Sublicensee for Licensee (each such
surviving Sublicensee, a “Surviving Sublicensee”).

 

6.4                               Use of Trademarks and Corporate Names.

 

6.4.1.                  Trademarks. As between the Parties, and subject to the
reciprocal grants below, Licensee shall have the sole right to determine and own
the Stemline Trademarks to be used with respect to the Commercialization of the
Licensed Compound and Licensed Product in the Territory and CanBas shall have
the sole right to determine and own the CanBas Trademarks to be used with
respect to the Commercialization of the Licensed Compound and Licensed Product
outside the Territory.

 

6.4.2.                  Stemline Trademarks. Licensee hereby grants to CanBas a
royalty free, non-exclusive license (with the right to sublicense) to the
Stemline Trademarks listed in Exhibit C hereto, and as amended, during the term
of this Agreement, in connection with the manufacture, sale, distribution,
advertising, and promotion of the Licensed Compound or the Licensed Product
outside of the Territory in the manner provided by this Agreement. This license
excludes the right to sell, distribute, advertise and promote the Licensed
Product in the Territory via e-commerce. No right, express or implied, is
granted to CanBas to transfer the right to use the Licensee Trademarks to third
parties, and any such right is expressly withheld from this Agreement.

 

6.4.3.                  CanBas Trademarks. CanBas hereby grants to Licensee a
royalty free, non-exclusive license, with the right to sublicense, subject to
any reservations contained herein, and all of the terms contained in this
Agreement, to use the CanBas Trademarks listed in Exhibit A hereto, and as
amended, during the term of this Agreement, in the Territory, in connection with
the manufacture, sale, distribution, advertising, and promotion of the Licensed
Compound or the Licensed Product in the manner provided by this Agreement. This
license excludes the right to sell, distribute, advertise and promote the
Licensed Compound or the Licensed Product outside the Territory via e-commerce.
No right, express or implied, is granted to Licensee to transfer the right to
use the CanBas Trademarks to third parties, and any such right is expressly
withheld from this Agreement.

 

6.4.4.                  Corporate Names. With respect to any Corporate Names
licensed to Licensee and its Affiliates under Section 6.1.2, Licensee agrees to
comply, and cause its Affiliates to comply, with the customary guidelines of
CanBas with respect to manner of use (as provided in writing by CanBas), and to
maintain the quality standards of CanBas with respect to the goods sold and
services provided in connection with CanBas’s Corporate Names.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII

CONSIDERATION

 

7.1                               Payments.

 

(i)                                     Initial Payment. Licensee shall make an
initial non-refundable payment to CanBas (the “Initial Payment”) totaling
*Japanese Yen (*) upon the Effective Date.

 

7.1.2.                  Technical Advisory Fees.

 

(i)                                     *

 

7.1.3.                  Contingent Payments.

 

(i)                                     *

 

7.2                               Royalties. Subject to Section 7.3 and the
other terms and conditions of this Agreement, in partial consideration of the
licenses and other rights granted herein, Licensee shall pay to CanBas in cash,
royalties based on aggregate Net Sales of such Licensed Product in the Territory
during such Calendar Year at the rates set forth below:

 

7.2.1.                  as to each Licensed Product and each country in the
Territory:

 

(i)                                     for sales of Licensed Product by
Licensee, Licensee’s Affiliates and their respective Distributors:

 

(A)                               * percent (*%) of annual Net Sales of Licensee
and its Affiliates up to *Dollars ($*USD) in any Calendar Year;

 

(B)                               * percent (*%) of annual Net Sales of Licensee
and its Affiliates over * Dollars ($ * USD) up to * Dollars ($*) in any Calendar
Year;

 

(C)                               * percent (*%) of Net Sales of Licensee and
its Affiliates over * Dollars ($*) up to * Dollars ($* USD) in any Calendar
Year; and

 

(D)                               * percent (*%) of Net Sales of Licensee and
its Affiliates over * Dollars ($* USD) in any Calendar Year

 

provided, however, (a) that if Licensee is required, in Licensee’s reasonable
discretion, to make payments to one or more Third Parties in order to Exploit
the Licensed Compound or the Licensed Product, Licensee may offset up to *
percent (*%) of such Third-Party payments against royalty payments due to
CanBas, provided that such offset may not reduce any single royalty payment by
more than * percent (*%), and (b) that any royalties are payable to CanBas, as
determined on a country-by-country basis, until the latest date of: (i) the date
upon which there are no more Valid Claims, (ii) the expiration or termination of
the last Regulatory Exclusivity Period pertaining to the Licensed Product in
such country, and (iii) the tenth (10th) anniversary of the First Commercial
Sale of such Licensed Product in such country.

 

(ii)                          Additional Royalty. On a country by country basis,
an additional

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

royalty in addition to the Royalty described in 6.2.1(i) shall apply if, and
only if, prior to the end of a Phase I clinical trial, Licensee sublicenses the
Licensed Product in a country in the Territory (“Additional Royalty”). The
Additional Royalty for that country shall be calculated as follows:

 

(A)                               *

 

Notwithstanding the foregoing, the Additional Royalty for any given period shall
be capped at an amount so that CanBas shall never receive greater than * percent
(*%) of the royalty received by Licensee from the relevant Sublicensee.

 

7.3                               Royalty Term. Licensee’s obligations to pay
royalties under this ARTICLE VII shall terminate, on a country-by-country basis
and Licensed Product-by-Licensed Product basis pursuant to 7.2. Upon the
termination of Licensee’s royalty obligations with respect to a Licensed Product
in a country, the license grants to Licensee contained in Section 6.1 shall
become fully paid-up, royalty-free, perpetual and irrevocable for such Licensed
Product in such country.

 

7.4                               Royalty Payments. Running royalties based upon
the Net Sales during a * shall be payable by Licensee on a * basis, within * of
the following *.

 

7.5                               Royalty Statements. Licensee shall use
Commercially Reasonable Efforts to provide to CanBas, within *, but in no case
more than * following the end of the relevant *, a statement showing
(a) invoiced sales and Net Sales during the relevant *, (b) the number of units
of Licensed Product sold on a country-by-country basis during such *, (c) a
detailed breakdown of any deductions from the invoiced sales and (d) the amount
of royalties due on such Net Sales.

 

7.6                               Mode of Payment. All cash payments to CanBas
under this Agreement shall be made by wire transfer of United States Dollars (or
Japanese Yen if denominated as such hereunder) in the requisite amount to such
bank account as CanBas may from time to time designate by notice to Licensee.
Bank handling charges shall be borne by Licensee. With respect to sales outside
the United States, payments shall be calculated based on currency exchange rates
for the relevant Calendar Quarter, as follows. For each Calendar Quarter and
each currency, such exchange rate shall equal the arithmetic average of the
daily exchange rates for each Business Day in such Calendar Quarter as set forth
in The Wall Street Journal, Eastern Edition or, if not available, as otherwise
agreed by the Parties. For any late payments, Licensee shall pay interest in
arrears at the rate of *% per annum.

 

7.7                               Taxes.

 

7.7.1.                          *

 

7.7.2.                          *

 

7.8                               Financial Records. Licensee shall, and shall
cause its Affiliates, Sublicensees and Distributors to, keep reasonably complete
and accurate books and records pertaining to the Commercialization of the
Licensed Product, including books and records of the invoiced sales (including
any deductions therefrom) and Net Sales, in sufficient detail to calculate the
royalties payable under this Agreement. Such books and records shall be retained
by Licensee, its Affiliates, Sublicensees and Distributors, until * (*) years
after the end of the period to which such books and records pertain.

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

21

--------------------------------------------------------------------------------


 

7.9                               Audit. At the request of CanBas, Licensee
shall, and shall cause its Affiliates, its Sublicensees and Distributors, to
permit an independent certified accountant selected by CanBas and acceptable to
Licensee, during normal business hours and upon reasonable advance notice, to
examine the books and records maintained pursuant to Section 7.8. Such
examinations may not (i) be conducted for any * more than *after the end of such
*, (ii) be conducted more than once in any * period or (iii) be repeated for any
*. Further, (a) all results and the basis for such results of such accountant’s 
audit  shall  be  deemed  Confidential  Information  of  Licensee  hereunder 
and (b) CanBas shall not use any information learned by it or disclosed to it
pursuant  to  this Section 7.9 except as reasonably necessary to assess and
enforce Licensee’s compliance with this ARTICLE VII. Except as provided below in
Section 7.10, the cost of this examination shall be borne by CanBas, unless the
audit reveals a variance of more than * percent (*%) or * Dollars ($* USD),
whichever is greater, from the reported amounts, in which case Licensee shall
bear any out-of-pocket costs of CanBas for the audit. Unless disputed pursuant
to Section 7.10, if such audit concludes that additional payments were owed or
that excess payments were made during such period, Licensee shall pay the
additional royalties or CanBas shall reimburse such excess payments, within *
after the date on which such auditor’s written report is delivered to the
Parties, unless either Party disputes such report pursuant to Section 7.10.

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

7.10                        Audit Dispute. In the event of a dispute regarding
the results of an audit conducted pursuant to Section 7.9, including the amount
of royalties owed to CanBas under this ARTICLE VII, CanBas and Licensee shall
work in good faith to resolve the disagreement. If the Parties are unable to
reach a mutually acceptable resolution of any such dispute within thirty (30)
days after receipt of the auditor’s written report delivered pursuant to
Section 7.9, the dispute shall be submitted for arbitration to a certified
public accounting firm selected by each Party’s certified public accountants
(and different from the one that conducted the applicable audit) or to such
other Person as the Parties shall mutually agree (the “Arbitrator”). The
decision of the Arbitrator shall be final and the costs of such arbitration as
well as the initial audit shall be allocated between the Parties in such manner
as the Arbitrator shall determine. Not later than ten (10) days after such
decision, the Parties shall pay or reimburse each other as contemplated by the
last sentence of Section 7.9.

 

7.11                        Confidentiality. The receiving Party shall treat all
information subject to review under this ARTICLE VII in accordance with the
confidentiality provisions of ARTICLE XI and the Parties shall cause any auditor
or Arbitrator to enter into a reasonably acceptable confidentiality agreement
with the audited Party obligating such auditor or Arbitrator, as the case may
be, to keep all such financial information confidential, subject to the
reporting obligations of the auditor or Arbitrator under Section 7.9 or 7.10,
respectively.

 

7.12                        Blocked Payments. In the event that, by reason of
Applicable Law in any country, it becomes impossible or illegal for Licensee to
transfer, or have transferred on its behalf, Payments owed CanBas hereunder,
Licensee shall promptly notify CanBas of the conditions preventing such transfer
and such Payments shall be deposited in local currency in the relevant country
to the credit of CanBas in a recognized banking institution designated by CanBas
or, if none is designated by CanBas within a period of thirty (30) days after
receipt of such notice, in a recognized banking institution selected by Licensee
and notified to CanBas.

 

ARTICLE VIII

INTELLECTUAL PROPERTY

 

8.1                               Ownership of Intellectual Property.

 

8.1.1.                          Ownership of Technology. Subject to the licenses
and rights of reference granted in Section 6.1, as between the Parties, each
Party shall own and retain all right, title and interest in and to any and all:
(a) inventions or other Information that is conceived, discovered, developed or
otherwise made, by or on behalf of such Party or its Affiliates or, in the case
of Licensee, Sublicensees, or, in the case of CanBas, CanBas Licensees and
sublicensees, under or in connection with  this  Agreement or  the  Development
or  Commercialization of  Licensed Compound or Licensed Product, whether or not
patented or patentable, and any and all Patent and Intellectual Property Rights
claiming or covering the same, and (b) other Information or other inventions and
Patent and Intellectual Property Rights that are owned or otherwise Controlled
(other than pursuant to the license grants set forth in Section 6.1) by such
Party, its Affiliates, its licensees or its sublicensees. If any Patents
identified in clause (a) arise in a manner such that both Parties are joint
owners thereof, then notwithstanding the foregoing and Section 8.1.2, the
Parties shall agree on terms by which the Parties shall Exploit such Patents in
a manner consistent with the licenses and other rights and obligations set forth
in this Agreement.

 

23

--------------------------------------------------------------------------------


 

This Agreement shall  be  understood  to  be  a  joint  research  agreement  in 
accordance  with 35 U.S.C. § 103(c)(3) to Develop and Commercialize Licensed
Compound and Licensed Product.

 

8.1.2.                          Ownership of Patents and Know-How.  Without 
limitation  of Section 8.1.1, subject to the licenses and rights of reference
granted under Section 6.1,  as between the Parties, CanBas shall own and retain
all right, title and interest in and to all CanBas Patents and CanBas Know-How.
As between the Parties, Licensee shall own and retain all right, title and
interest in and to any Stemline Trademarks (subject to Section 8.1.4) used in
Commercializing the Licensed Product in the Territory. Licensee’s use of any
CanBas Trademark in the Territory is expressly subject to the reservations
contained herein.

 

8.1.3.                          Ownership of Regulatory Documentation and
Approvals. Subject to the licenses and rights of reference granted hereunder, as
between the Parties, each Party shall own all right, title and interest in and
to any Regulatory Approvals granted to, and any Regulatory Documentation
developed by, or on behalf of such Party, its Affiliates, or, in the case of
Licensee, the Sublicensees, or in the case of CanBas, the CanBas Licensees.

 

8.1.4.                  Ownership of Corporate Names. As between the Parties,
each Party shall retain all right, title and interest in and to its Corporate
Names and agrees that it shall not attack, dispute or contest the validity of or
ownership of the other Party’s Corporate Names or any registrations issued or
issuing with respect thereto. Each Party expressly acknowledges and agrees that
no ownership rights are vested or created by the limited rights of use granted
pursuant to Section 6.1.2 and that all use of the Corporate Names in accordance
therewith, including any goodwill generated in connection therewith, inures to
the benefit of the respective owner of the Corporate Names and the owner of such
Corporate Names may request and receive a confirmatory assignment thereof.

 

8.2                               Maintenance and Prosecution of Patents and
Trademarks.

 

8.2.1.                  CanBas Patents. Subject to Section 8.2.3, Licensee,
through patent attorneys or agents of its choice and at Licensee’s sole cost and
expense, shall (a) be responsible for obtaining, prosecuting (including any
interferences, oppositions, reissue proceedings and re-examinations) and
maintaining the CanBas Patents listed in Exhibit A as of the Effective Date in
the Territory; and (b) have the sole right (but not the obligation) to obtain,
prosecute and maintain any Patents that become CanBas Patents in the Territory
after the Effective Date. CanBas shall update Exhibit A from time to time upon
Licensee’s reasonable request. Licensee shall have the sole right to prepare,
file, prosecute and maintain Patent applications in the Territory to seek Patent
rights for any patentable CanBas Know-How as far as such prosecution would not
adversely affect the intellectual property rights of CanBas including the right
to make similar filings outside the Territory. CanBas shall at the request and
cost of Licensee do all such acts and execute all such documents as may be
necessary to (i) authorize Licensee to prosecute the relevant CanBas
Patent(s) in the Territory and (ii) assist Licensee with the prosecution and
maintenance of the CanBas Patent(s) in the Territory.

 

24

--------------------------------------------------------------------------------


 

8.2.2.                  Licensee shall not become an assignee of any such Patent
application or any such Patent as a result of its continuing the prosecution of
a Patent application or paying any fees according to this Section 8.2.1, and
such Patent shall remain a CanBas Patent hereunder.

 

8.2.3.                  Cooperation. CanBas shall assist and cooperate with
Licensee as Licensee may reasonably request from time to time in connection with
its activities set forth in Section 8.2.1. Licensee shall keep CanBas currently
informed of all steps to be taken in the preparation and prosecution of all
applications filed by it according to this Section 8.2 and shall furnish CanBas
with copies of such applications for Patents, amendments thereto and other
related correspondence to and from patent offices and, to the extent reasonably
practicable, permit CanBas an opportunity to offer its comments thereon before
making a submission to a patent office which could materially affect the scope
or validity of the patent coverage that may result. CanBas shall offer its
comments, if any, promptly, and Licensee shall consider such comments in good
faith and shall use reasonable efforts to accommodate such other Party’s
comments.

 

8.3                               Extensions and Regulatory Exclusivity Periods.
The Parties shall cooperate with each other in obtaining any patent term
restoration or supplemental protection certificates or their equivalent for the
CanBas Patents for Licensed Product, and in listing any such Patents as required
by Applicable Law with respect to Regulatory Exclusivity Periods. In the event
that elections with respect to patent term restoration for Licensed Product are
to be made for any CanBas Patent in the Territory, Licensee shall have the
right, upon consultation, and reasonably considering input from, CanBas, to make
the election. With respect to filings relevant to any Regulatory Exclusivity
Periods or for any CanBas Patent in the Territory, Licensee shall have the right
to determine which such Patents to list in the Territory. Each Party shall
provide prompt reasonable assistance to the other Party in such activities,
including executing such documents as may be required of the Patent owner
thereof.

 

8.4                               Enforcement of Patents and Trademarks.

 

8.4.1.                  Enforcement Rights and Procedures. In the event that
either Party reasonably believes that a Third Party may be infringing any of the
CanBas Patents Developing or Commercializing Licensed Product (but no other
activities), such Party shall promptly notify the other Party in writing,
identifying the alleged infringer and the alleged infringement complained of and
furnishing the information upon which such determination is based. CanBas shall
have the first right, but not the obligation, through counsel of its choosing,
to take any measures it deems appropriate to stop such infringing activities by
such Third Party occurring in any part outside the Territory and Licensee shall
have the first right, but not the obligation, through counsel of its choosing,
to take any measures it deems appropriate to stop such infringing activities by
such Third Party occurring in any part in the Territory. With respect to the
Stemline Trademarks and CanBas Trademarks licensed to Licensee hereunder and
used in Commercializing the Licensed Product in the Territory, Licensee shall
have the first right, but not the obligation, through counsel of its choosing,
to take any measures it deems appropriate to stop infringing activities by a
Third Party in the Territory. With respect to CanBas Trademarks and Stemline
Trademarks licensed to CanBas hereunder and used in Commercializing the Licensed
Product outside the Territory, CanBas shall have the first right, but not the
obligation, through  counsel  of  its  choosing,  to  take  any  measures  it 
deems  appropriate  to  stop  such

 

25

--------------------------------------------------------------------------------


 

infringing activities by such Third Party occurring in any part in the
Territory. Upon reasonable request by the enforcing Party, the other Party shall
give the enforcing Party all reasonable information and assistance, including
allowing the enforcing Party access to the other Party’s files and documents and
to the other Party’s personnel who may have possession of relevant information
and, if necessary for the enforcing Party to prosecute any legal action, joining
in the legal action as a party at the enforcing Party’s sole cost and expense.
The other Party shall have the right to participate and be represented in any
such action by its own counsel at its sole cost and expense and without
reimbursement hereunder. If the other Party elects to so participate or be
involved, the enforcing Party shall provide the other Party and its counsel with
an opportunity to consult with the enforcing Party and its counsel regarding the
prosecution of such action (including reviewing the contents of any
non-privileged correspondence, legal papers or other documents related thereto).
In the event Licensee fails to exercise its first right to enforce within ninety
(90) days following notice of such infringement, or earlier notifies CanBas in
writing of its intent not to take commercially appropriate steps to remove any
such infringement, then CanBas shall have the right, but not the obligation to
do so (at CanBas’s sole cost and expense), unless Licensee provides CanBas with
a commercially reasonable basis in writing for not taking such steps; provided,
however, that if Licensee has commenced negotiations with an alleged infringer
for discontinuance of such infringement within such ninety (90) day period,
Licensee shall have an additional ninety (90) days to conclude its negotiations
before CanBas may bring a legal action against such infringement. Upon
reasonable request by CanBas, Licensee shall give CanBas all reasonable
information and assistance in connection with such action for infringement.

 

8.4.2.                  Defense Rights and Procedures. Licensee shall have the
first right, but shall not be obligated, to defend any action or proceeding
alleging invalidity or unenforceability of any CanBas Patents in the Territory,
at Licensee’s sole cost and expense and in a manner intended not to adversely
affect the scope or validity of such CanBas Patents. Upon reasonable request by
the Licensee, CanBas shall give Licensee all reasonable information and
assistance, including allowing Licensee access to CanBas’s files and documents
and personnel who may have possession of relevant information and, if necessary
for Licensee to defend any such action or proceeding, joining in such action or
proceeding as a party at its sole cost and expense. CanBas shall have the right
to participate and be represented in any such action or proceeding by its own
counsel at its sole cost and expense. If CanBas elects to so participate or be
involved, Licensee shall provide CanBas and its counsel with an opportunity to
consult with Licensee and its counsel regarding the prosecution of such action
(including reviewing the contents of any non-privileged correspondence, legal
papers or other documents related thereto). In the event Licensee fails to take
reasonably diligent action at least ten (10) days before any deadline, or
earlier notifies CanBas in writing of its intent not to do so, then CanBas may
defend such action or proceeding at its sole cost and expense, with reasonable
assistance and information from the non-defending Party as provided above.

 

8.4.3.                  Withdrawal. If either Party brings an action under this
Section 8.4 and subsequently ceases to pursue or withdraws from such action, it
shall promptly notify the other Party and the other Party may substitute itself
for the withdrawing Party under the terms of this Section 8.4.

 

26

--------------------------------------------------------------------------------


 

8.4.4.                  Settlement. No settlement of any action under this
Section 8.4 that restricts the scope, or adversely affects the validity or
enforceability, of any CanBas Patent or Trademark in the Territory may be
entered into by CanBas without the prior written consent of Licensee, such
consent not to be unreasonably withheld or delayed; no settlement of any action
under this Section 8.4 that restricts the scope, or adversely affects the
validity or enforceability, of any CanBas Patent outside of the Territory may be
entered into by Licensee without the prior written consent of CanBas, such
consent not to be unreasonably withheld or delayed; provided that a sublicense
by a Party of a Patent licensed or sublicensed by the other Party hereunder,
which sublicense is consistent with the terms hereof, shall not require the
prior written consent of such other Party.

 

8.4.5.                  Costs and Expenses. Each Party shall bear its own costs
and expenses relating to any enforcement or defensive action or proceeding
pursuant to Section 8.4.1. Any damages or other amounts collected shall be used
to reimburse the Parties for their costs and expenses in making such recovery
(which amounts shall be allocated pro rata if insufficient to cover the totality
of such expenses and shall not be applied to any costs or expenses which are
expressly made not reimbursable hereunder), with any remainder being retained by
the Party that pursued such enforcement action; provided, however, with respect
to any amount received by Licensee that is attributable (i) to lost profits in
the Territory, Licensee shall pay a royalty to CanBas pursuant to Section 7.1
with respect to the imputed loss in Net Sales, or (ii) to reasonable royalties
in the Territory, Licensee shall pay to CanBas a percentage thereof that
reasonably reflects CanBas’s average share of profits (as between CanBas and
Licensee) with respect to Net Sales.

 

8.5                               Potential Third Party Rights.

 

8.5.1.                  Third Party Licenses. As between the Parties, and
subject to Section 7.2.1, Licensee shall be solely responsible for securing any
Third Party licenses that it deems necessary or  desirable in  connection with
the  Exploitation of the  Licensed Product in  the Territory by Licensee or any
of its Affiliates or Sublicensees or Distributors, and for any associated
license fees, milestones, royalties or other payments due to such Third Party.

 

8.5.2.                  Third Party Litigation. In the event of any actual or
threatened suit against Licensee or  its Affiliates, Sublicensees, Distributors
or  customers alleging that  the Development, Manufacture, marketing, sale,
offering for sale, importation, use or other Commercialization of the Licensed
Compound or the Licensed Product in the Territory infringes the Patent or
Intellectual Property Rights of any Person, Licensee shall at its sole cost and
expense (including any damages, royalties or other payments resulting
therefrom),  assume direction and control of the defense of claims arising
therefrom (including the right to settle such claims); provided, however, that
no settlement of any action under this Section 8.5.2 that restricts the scope or
adversely affects the validity or enforceability of any CanBas Patent or any
Intellectual Property Rights of CanBas, any of its Affiliates or CanBas
Licensees, may be entered into without the prior written consent of CanBas, such
consent not to be unreasonably withheld or delayed (provided that a sublicense
by Licensee of a Patent licensed or sublicensed by CanBas hereunder, which
sublicense is consistent with the terms hereof, shall not require the prior
written consent of CanBas except to the extent required by Section 6.3.1).

 

27

--------------------------------------------------------------------------------


 

8.5.3.                  Cooperation. In the event that a Third Party institutes
a Patent, trade secret or other infringement suit, concerning the Development,
Manufacture, marketing, sale, offering for sale, importation, use or other
Commercialization of the Licensed Compound or the Licensed Product, against
CanBas, Licensee or their respective Affiliates or, in the case of Licensee,
Sublicensees, Distributors or Licensee’s customers, or, in the case of CanBas,
CanBas Licensees, CanBas Distributors or CanBas’s customers, during the term of
this Agreement, each Party shall, at its own cost and expense, use all
reasonable efforts to assist and cooperate with the other Party in connection
with the defense of such suit.

 

ARTICLE IX

COMPLAINTS AND ADVERSE EVENT REPORTING

 

9.1                               Adverse Event Reporting. Each Party shall
provide the other Party with all information available to such Party that such
other Party may reasonably require to comply with its pharmacovigilance
responsibilities under Applicable Law, including notice of any Adverse Drug
Experiences from pre-clinical or clinical laboratory, animal toxicology and
pharmacology studies, clinical trials and commercial experiences with the
Licensed Compound or the Licensed Product, whether by such Party, its Affiliates
or, in the case of CanBas, CanBas Licensees or CanBas Distributors, or, in the
case of Licensee, Sublicensees or Distributors. “Adverse Drug Experience” shall
mean (a) any finding from tests in laboratory animals or in vitro that suggests
a significant risk for human subjects including reports of mutagenicity,
teratogenicity or carcinogenicity and (b) any undesirable, untoward or noxious
event or experience associated with the clinical, commercial or other use, or
occurring following administration, of the Licensed Compound or the Licensed
Product in humans, occurring at any dose, whether expected or unexpected and
whether considered related or unrelated to the Licensed Compound or the Licensed
Product, including such an event or experience as occurs in the course of the
use of the Licensed Compound or the Licensed Product in professional practice,
in a clinical trial, from overdose, whether accidental or intentional, from
abuse, from withdrawal or from a failure of expected pharmacological or
biological therapeutic action of the Licensed Compound or the Licensed Product,
and including those events or experiences that are required to be reported to
the FDA under 21 C.F.R. Sections 312.32 or 314.80, or to foreign Regulatory
Authorities under corresponding Applicable Law outside the United States.

 

9.2                               Pharmacovigilance. Subject to the terms and
conditions of this Agreement, within nine (9) months of the Effective Date,
CanBas and Licensee shall discuss and develop mutually acceptable guidelines and
procedures for the investigation, exchange, receipt, recordation, communication
(as between the Parties) and exchange of Adverse Drug Experience information and
all other information regarding matters covered in this ARTICLE IX. Until such
guidelines and procedures are set forth in an agreement between the Parties (the
“Data Exchange Agreement”), the terms of Section 9.1 shall apply. Following the
execution of the Data Exchange Agreement, such Section shall cease to apply
unless expressly agreed otherwise by the Parties. Such Data Exchange Agreement
shall include provisions for the direct and prompt reporting of adverse events
to Licensee in the English language by CanBas employees or representatives and
vice versa, the recording and maintenance by Licensee of records of all adverse
events reported with respect to the Licensed Compound or the Licensed Product in
the Field on a worldwide basis in an electronic database, and the establishment
of appropriate mechanisms by which CanBas can access such database on a read
only basis to comply with

 

28

--------------------------------------------------------------------------------


 

Applicable Law and to perform its responsibilities and exercise its rights under
this Agreement; provided, however, that Licensee shall not assume any regulatory
compliance responsibilities of CanBas with respect to pharmacovigilance outside
the Territory by virtue of its establishment and maintenance of such global
database. *

 

ARTICLE X
PRODUCT RECALLS

 

10.1                        Notification and Recall. In the event that any
Regulatory Authority issues or requests a recall or takes similar action in
connection with the Licensed Product or in the event either Party determines
that an event, incident or circumstance has occurred that may result in the need
for a recall or market withdrawal, the Party notified of or desiring such recall
or similar action shall, within twenty-four (24) hours, advise the other Party
thereof by telephone (and confirmed by email or facsimile), email or facsimile.
Licensee shall have the sole right to decide, in its discretion, whether to
conduct a recall, at its expense, of the Licensed Product in the Territory, and
the manner in which any such recall shall be conducted.

 

10.2                        *.

 

ARTICLE XI
CONFIDENTIALITY AND NON-DISCLOSURE

 

11.1                        Confidentiality Obligations. This Section 10 hereby
supersedes the Confidential Disclosure Agreement entered into on June 10, 2014
by and between CanBas and Licensee. Commencing as of June 10, 2014, throughout
the Term of this Agreement and for a period of * following termination or
expiration hereof, each Party shall, and shall cause its officers, directors,
employees and agents to, keep completely confidential and not publish or
otherwise disclose and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, before or after the Effective Date, by the other Party or its
Affiliates, except to the extent such disclosure or use is expressly permitted
by the terms and conditions of  this  Agreement.  “Confidential Information”
means any information provided by one Party to the other Party relating to the
following: the terms of this Agreement; the Licensed Compound or the Licensed
Product (including without limitation CanBas Know-How, Regulatory Documentation,
Regulatory Approvals and Drug Master Files and any information or data contained
therein); any Development  or  Commercialization  of  the  Licensed  Compound 
or  the  Licensed  Product;

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

29

--------------------------------------------------------------------------------


 

information from any Third Party that a Party has obtained under any non-use or
non-disclosure obligations; or the scientific, regulatory or business affairs or
other activities of a Party. Notwithstanding the foregoing, Confidential
Information shall not include any information that:

 

11.1.1.           is, or hereafter becomes, part of the public domain by public
use, publication, general knowledge or the like through no wrongful act, fault
or negligence on the part of receiving Party;

 

11.1.2.           can be demonstrated by documentation or other competent proof
to have been in the receiving Party’s possession prior to disclosure by the
disclosing Party without any obligation of confidentiality with respect to said
information;

 

11.1.3.           is subsequently received by the receiving Party from a Third
Party who is not bound by any obligation of confidentiality with respect to said
information;

 

11.1.4.           can be demonstrated by documentation or other competent
evidence to have been independently developed by or for the receiving Party
without reference to the disclosing Party’s Confidential Information.

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

 

11.2                Permitted  Disclosures.               Each Party may
disclose Confidential Information received from the other Party to the extent
that such disclosure is:

 

11.2.1.           Made in response to a valid order of a court of competent
jurisdiction or other supra-national, federal, national, regional, state,
provincial and local governmental or regulatory body of competent jurisdiction
or, if in the reasonable opinion of the receiving Party’s legal counsel, such
disclosure is otherwise required by law; provided, however, that the receiving
Party shall first have given notice to the disclosing Party and given the
disclosing Party a reasonable opportunity to quash such order and to obtain a
protective order requiring that the Confidential Information and documents that
are the subject of such order be held in confidence by such court or agency or,
if disclosed, be used only for the purposes for which the order was issued; and
provided, further, that if a disclosure order is not quashed or a protective
order is not obtained, the Confidential Information disclosed in response to
such court or governmental order shall be limited to that information which is
legally required to be disclosed in response to such court or governmental
order;

 

11.2.2.           Made by the receiving Party to the Regulatory Authorities as
required in connection with any filing, application or request for Regulatory
Approval; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information; or

 

30

--------------------------------------------------------------------------------


 

11.2.3.   Made by the receiving Party or its Affiliates or sublicensees to their
respective directors, employees, contractors, agents, or to Third Parties as may
be necessary or useful in connection with the Manufacture or other Exploitation
of the Licensed Compound, the Licensed Product, or otherwise in connection with
the performance of their obligations or exercise of their rights (including,
with respect to CanBas, its rights under Sections 6.2, 6.3or disclosures to its
Affiliates and potential or actual CanBas Licensees and CanBas Distributors,
and, with respect to Licensee, its rights under Section 6.1, 6.3, or disclosures
to its Affiliates and potential or actual Sublicensees and Distributors) as
contemplated by this Agreement, including (i) subcontracting and sublicensing
transactions with licensees and sublicensees in connection therewith,
(ii) permitted acquirers or assignees under Section 15.3, and (iii) investment
bankers, investors, lenders, and in each case (clauses (i) to (iii)) their
respective directors, employees, contractors and agents; provided, however, that
such disclosure may only be made to such Persons as are subject to written
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party set forth in this ARTICLE XI.

 

11.3                        Use of Name. Except as expressly set forth in
Sections 6.1.24 or 11.4, neither Party shall mention or otherwise use the name,
insignia, symbol, Trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section 11.3 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law.

 

11.4                        Press Releases. Press releases or other similar
public communications by either Party relating to this Agreement or the
activities described herein shall be subject to a right of prior review and
approval by the other Party; provided, however, that such right shall not apply
to communications required by Applicable Law, disclosures of information for
which consent has previously been obtained, or information that has been
previously disclosed publicly, in such event the disclosing Party shall use best
efforts to provide the other Party with reasonable advance notice notification.

 

11.5                        Patient Information. The Parties agree to abide
(and, in the case of Licensee, to cause its Affiliates, Sublicensees and
Distributors to abide, and in the case of CanBas, to cause its Affiliates,
CanBas Distributors and CanBas Licensees to abide) and to take (and, in the case
of Licensee, to cause its Affiliates and Sublicensees and Distributors to take,
and in the case of CanBas, to cause its Affiliates, CanBas Distributors and
CanBas Licensees to take) all reasonable and appropriate actions to ensure that
all Third Parties conducting or assisting with any clinical development
activities hereunder in accordance with, and subject to the terms of, this
Agreement, shall abide, to the extent applicable, by all Applicable Law
concerning the confidentiality or protection of patient identifiable information
and/or patient’s protected health information, including the regulations at 45
C.F.R. Parts 160 and 164 and where relevant, the applicable national laws
implementing the European Union Directive 95/46/EC on the protection of
individuals with regard to the processing of personal data and on the free
movement of such data of 24 October 1995 and any other Applicable Law, in the
course of their performance under this Agreement.

 

31

--------------------------------------------------------------------------------


 

11.6                        Publications. Each Party shall have the right to
review and approve any paper proposed for publication by the other Party,
including any oral presentation or abstract: (a) which pertains to results of
Clinical Studies, Post Approval Studies or other studies with respect to the
Licensed Compound or the Licensed Product; (b) which includes other data
generated by either Party or any of its Affiliates or licensees or sublicensees
relating to the Licensed Compound or the Licensed Product during the term of
this Agreement; or (c) which includes Confidential Information of either Party.
Before any such paper is submitted for publication or an oral presentation is
made, the submitting Party shall deliver a complete copy of the paper or
materials for oral presentation to the other Party (“recipient party”) at least
thirty (30) days prior to submitting the paper to a publisher or making the
presentation. The recipient Party shall review any such paper and give its
comments to the submitting Party within fifteen (15) days of the delivery of
such paper to recipient Party. With respect to oral presentation materials and
abstracts, the recipient Party shall make reasonable efforts to expedite review
of such materials and abstracts, and shall return such items as soon as
practicable to the submitting Party with appropriate comments, if any, but in no
event later than fifteen (15) days from the date of delivery to recipient Party.
Failure to respond within such fifteen (15) days shall be deemed approval to
publish or present. Notwithstanding the foregoing, each Party shall comply with
the other Party’s request to delete references to Confidential Information in
any such paper, and if recipient Party deems it necessary, the submitting Party
will withhold publication of any such paper or any presentation of same for an
additional sixty (60) days in order to permit recipient Party to obtain patent
protection. Any publication shall include recognition of the contributions of
recipient Party according to standard practice for assigning scientific credit,
either through authorship or acknowledgement, as may be appropriate. Both
Parties shall use commercially reasonable efforts to cause investigators and
institutions participating in Clinical Studies and Post Approval Studies for the
Licensed Compound or the Licensed Product with which it contracts to agree to
terms substantially similar to those set forth in this Section 11.6, which
efforts shall satisfy the Parties’ obligations under this Section 11.6 with
respect to such investigators and institutions.

 

ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12.1                        Representations and Warranties. Each Party hereby
represents and warrants to the other Party as of the Execution Date as follows:

 

12.1.1.           Corporate Authority. Such Party (i) has the power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder and (ii) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered on behalf of such Party and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.

 

12.1.2.           Litigation. Such Party is not aware of any pending or
threatened litigation (and has not received any communication) that alleges that
such Party’s activities

 

32

--------------------------------------------------------------------------------


 

related to this Agreement have violated or that by conducting the activities as
contemplated herein such Party would violate, any Patent or Intellectual
Property Rights of any other Person.

 

12.1.3.           Consents and Approvals. All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained.

 

12.1.4.           Conflicts. The execution and delivery of this Agreement and
the performance of such Party’s obligations hereunder (i) do not conflict with
or violate any requirement of applicable law or regulation or any provision of
the articles of incorporation or bylaws or any similar instrument of such Party,
as applicable, in any material way, and (ii) do not conflict with, violate or
breach or constitute a default or require any consent under, any contractual
obligation or court or administrative order by which such Party is bound.

 

12.2                        Additional Representations, Warranties and Covenants
of Licensee. Licensee represents, warrants and covenants to CanBas that:

 

12.2.1.           Organization. As of the Execution Date, Licensee is a
corporation duly organized under the laws of the State of Delaware and has full
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as is
contemplated to be conducted by this Agreement. Exhibit D (in the form initially
attached hereto) lists all Affiliates of Licensee as of the Execution Date.
Licensee shall provide written notice to CanBas in the case of new Affiliates or
changes to existing Affiliates, and Exhibit D shall be amended accordingly.

 

12.2.2.           No Debarment. As of the Execution Date, neither Licensee nor
any of its Affiliates has been debarred or is subject to debarment pursuant to
Section 306 of the FFDCA. Neither Licensee nor any of its Affiliates will use in
any capacity, in connection with the services to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the FFDCA
or who is the subject of a conviction described in such section. Licensee shall
inform CanBas in writing immediately if it or any Person who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306 or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to Licensee’s Knowledge, is threatened,
relating to the debarment or conviction of Licensee or any Person performing
services hereunder.

 

12.3                        Additional Representations, Warranties and Covenants
of CanBas. CanBas represents, warrants and covenants to Licensee that:

 

12.3.1.           Organization. As of the Execution Date, CanBas is a
corporation duly organized under the laws of Japan and has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as is contemplated to be
conducted by this Agreement. Exhibit B (in the form initially attached hereto)
lists all Affiliates of CanBas as of the Execution Date.

 

12.3.2.           No Debarment. As of the Execution Date, neither CanBas nor any
of its Affiliates has been debarred or is subject to debarment pursuant to
Section 306 of the FFDCA.

 

33

--------------------------------------------------------------------------------


 

Neither CanBas nor any of its Affiliates will use in any capacity, in connection
with the services to be performed under this Agreement, any Person who has been
debarred pursuant to Section 306 of the Federal Food, Drug, and Cosmetic Act or
who is the subject of a conviction described in such section. CanBas shall
inform Licensee in writing immediately if it or any Person who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306 or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to CanBas’s Knowledge, is threatened,
relating to the debarment or conviction of CanBas or any Person performing
services hereunder.

 

12.3.3.           No Misappropriation or Infringement. As of the Execution Date,
to CanBas’s Knowledge, except as previously and expressly disclosed to Licensee,
(i) the issued Valid Claims included in the CanBas Patents are not invalid or
unenforceable, (ii) there is no pending litigation which alleges, and CanBas has
not received any written communication alleging, that CanBas’s or its
Affiliates’ activities with respect to the CanBas Patents, the Licensed Compound
or the Licensed Product have infringed or misappropriated any Patents or any
Intellectual Property Rights of any Third Party, (iii) the conception and
reduction to practice of the CanBas Patents have not constituted or involved the
misappropriation of trade secrets or other rights or property of any Third
Party, (iv) no Third Party has infringed any CanBas Patents, and (v) all fees
required to be paid by CanBas in order to maintain the CanBas Patents have been
paid to date, and none of such CanBas Patents have been abandoned or cancelled
for failure to prosecute or maintain them. As of the Execution Date, CanBas has
disclosed to Licensee all Patents known to CanBas that the Exploitation of the
Licensed Compound or the Licensed Product would infringe.

 

12.3.4.           Owned Patents; No Encumbrance. As of the Execution Date,
(i) CanBas has not, nor has any of its Affiliates, previously assigned,
transferred, licensed, conveyed or otherwise encumbered any of its, or its
Affiliates’, right, title or interest in or to the CanBas Patents or CanBas
Know-How, (ii) none of the CanBas Patents or CanBas Know-How is subject to any
security interest, lien or other encumbrance, and (iii) there are no CanBas
Licensees or CanBas Distributors. As of the Execution Date, Exhibit A is a
complete and accurate list of all Patents owned or otherwise Controlled by
CanBas and its Affiliates that would be infringed by Licensee’s (or its
Affiliates’) Development, Commercialization, manufacture, use, sale, offer for
sale or importation of the Licensed Compound or the Licensed Product, absent the
licenses granted herein. As of the Execution Date, CanBas is the sole and
exclusive owner of all right, title and interest in and to the CanBas Patents,
including that CanBas has obtained any and all Patent assignments and inventor
signatures relating thereto, none of the CanBas Patents, CanBas Know-How or
Regulatory Documentation subject to the license grants in Section 6.1 is in-
licensed by CanBas or any of its Affiliates, and the grant, use or practice of
the licenses granted in Section 6.1 will not trigger any payment obligations of
CanBas or any of its Affiliates. None of the CanBas Patents are the subject of
any interference, opposition, re-examination or re-issue proceeding as of the
Execution Date.

 

12.3.5.           No Encumbrance or Inconsistent Grants. CanBas agrees not to,
and agrees to cause its Affiliates and CanBas Licensees not to (i) assign,
transfer, convey or otherwise encumber any right, title or interest in or to the
CanBas Patents or CanBas Know-How or any Regulatory Documentation that is
subject to the licenses granted in Section 6.1, (ii) grant any license or other
right, title or interest in or to any of the foregoing in any manner, or (iii)

 

34

--------------------------------------------------------------------------------


 

agree to or otherwise become bound by any covenant not to sue for any
infringement, misuse or other action or inaction with respect to any of the
foregoing, in each case (clauses (i) to (iii)) to the extent that such action
would be inconsistent with the licenses and other rights granted to Licensee and
its Affiliates under this Agreement.

 

12.3.6.           Material Adverse Information. As of the Execution Date, there
are no scientific or clinical facts known to CanBas or any of its Affiliates
that would materially and adversely affect the safety or efficacy of the
Licensed Compound or Licensed Product that have not been disclosed to Licensee
by CanBas.

 

12.4                        DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS
WARRANTIES SET FORTH IN SECTIONS 12.1, 12.2 AND 12.3, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

12.5                        Performance by Affiliates. The Parties recognize
that each Party may perform some or all of its obligations under this Agreement
through Affiliates, provided that each Party shall remain responsible and liable
for the performance by its Affiliates and shall cause its Affiliates to comply
with the provisions of this Agreement in connection therewith.

 

ARTICLE XIII
INDEMNITY

 

13.1                        Indemnification of CanBas. Licensee shall indemnify
CanBas, its Affiliates and their respective directors, officers, employees,
licensors and agents, and their respective successors, heirs and assigns, and
defend and hold each of them harmless, from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, “Third Party
Claims”) arising from or occurring as a result of: (a) the material breach by
Licensee of any term of this Agreement or any violation by Licensee or any of
its Affiliates of Applicable Law; (b) any gross negligence or willful misconduct
on the part of Licensee in performing its obligations under this Agreement; or
(c) the Development, Manufacture, Commercialization or other Exploitation by
Licensee or its Affiliates or any Sublicensees or Distributors of the Licensed
Compound or the Licensed Product, including any such Third Party Claims relating
to any alleged infringement or misappropriation of Patents or Intellectual
Property Rights, except in each case (clauses (a) - (c)) for those Losses as to
which CanBas has an obligation to indemnify Licensee pursuant to Section 13.2,
as to which Losses each Party shall indemnify the other to the extent of their
respective liability; provided, however, that Licensee shall not be obligated to
indemnify CanBas for any Losses to the extent that such Losses arise as a result
of gross negligence or willful

 

35

--------------------------------------------------------------------------------


 

misconduct on the part of CanBas or any of its Affiliates, CanBas Distributors
or CanBas Licensees.

 

13.2                        Indemnification of Licensee. CanBas shall indemnify
Licensee, its Affiliates and their respective directors, officers, employees and
agents, and their respective successors, heirs and assigns, and defend and save
each of them harmless, from and against any and all Losses in connection with
any and all Third Party Claims arising from or occurring as a result of: (a) the
material breach by CanBas of any term of this Agreement or any violation by
CanBas or any of its Affiliates of Applicable Law; (b) any gross negligence or
willful misconduct on the part of CanBas in performing its obligations under
this Agreement; or (c) the Development, Manufacture, Commercialization or other
Exploitation by CanBas or its Affiliates, CanBas Distributors or CanBas
Licensees of the Licensed Compound or the Licensed Product, including any such
Third Party Claims relating to any alleged infringement or misappropriation of
Patents or Intellectual Property Rights, except in each case (clauses (a) - (c))
for those Losses for which Licensee has an obligation to indemnify CanBas
pursuant to Section 13.1, as to which Losses each Party shall indemnify the
other to the extent of their respective liability for the Losses; provided,
however, that CanBas shall not be obligated to indemnify Licensee for any Losses
to the extent that such Losses arise as a result of gross negligence or willful
misconduct on the part of Licensee or any of its Affiliates, Sublicensees or
Distributors.

 

13.3                        Notice of Claim. All indemnification claims in
respect of a Party, its Affiliates or their respective directors, officers,
employees and agents, or their respective successors, heirs and assigns, shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or the discovery of any fact upon
which the Indemnified Party intends to base a request for indemnification under
Section 13.1 or 13.2, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The Indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.

 

13.4                        Control of Defense. At its option, the indemnifying
Party may assume the defense of any Third Party Claim by giving written notice
to the Indemnified Party within thirty (30) days after the indemnifying Party’s
receipt of an Indemnification Claim Notice. The assumption of the defense of a
Third Party Claim by the indemnifying Party shall not be construed as an
acknowledgment that the indemnifying Party is liable to indemnify the
Indemnified Party in respect of the Third Party Claim, nor shall it constitute a
waiver by the indemnifying Party of any defenses it may assert against the
Indemnified Party’s claim for indemnification. Upon assuming the defense of a
Third Party Claim, the indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel selected by the indemnifying
Party. In the event the indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall immediately deliver to the indemnifying Party
all original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim. Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 13.4.1, the indemnifying Party shall not be

 

36

--------------------------------------------------------------------------------


 

liable to the Indemnified Party for any legal expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Third Party Claim. In the event that it is ultimately determined that the
indemnifying Party is not obligated to indemnify, defend or hold harmless the
Indemnified Party from and against the Third Party Claim, the Indemnified Party
shall reimburse the indemnifying Party for any and all costs and expenses
(including attorneys’ fees and costs of suit) and any Third Party Claims
incurred by the indemnifying Party in its defense of the Third Party Claim.

 

13.4.1.           Right to Participate in Defense. Without limiting Section 13.4
above, any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless (a) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (b) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 13.4 (in which case the Indemnified Party shall control
the defense) or (c) the interests of the Indemnified Party and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles.

 

13.4.2.           Settlement. With respect to any Third Party Claims relating
solely to the payment of money damages in connection with a Third Party Claim
and that shall not result in the Indemnified Party’s becoming subject to
injunctive or other relief or otherwise adversely affecting the business of the
Indemnified Party in any manner, and as to which the indemnifying Party shall
have acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, the indemnifying Party shall have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the indemnifying Party, in its sole discretion, shall
deem appropriate. With respect to all other Losses in connection with Third
Party Claims, where the indemnifying Party has assumed the defense of the Third
Party Claim in accordance with Section 13.4.1, the indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed). The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party, such consent not to be unreasonably withheld or
delayed.

 

13.4.3.           Cooperation. Regardless of whether the indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
shall, and shall cause each other Indemnified Party to, cooperate in the defense
or prosecution thereof and shall furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include access during normal
business hours afforded to indemnifying Party to, and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such Third Party Claim, and making Indemnified

 

37

--------------------------------------------------------------------------------


 

Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party shall reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses in connection therewith.

 

13.4.4.           Expenses. Except as provided above in this Section 13.4, the
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim shall be reimbursed on a Calendar
Quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

 

13.5                        Limitation on Damages and Liability. EXCEPT IN
CIRCUMSTANCES OF GROSS NEGLIGENCE AND INTENTIONAL MISCONDUCT BY A PARTY OR ITS
AFFILIATES (OR WITH RESPECT TO LICENSEE, ITS SUBLICENSEES OR DISTRIBUTORS, OR
WITH RESPECT TO CANBAS, THE CANBAS DISTRIBUTORS OR CANBAS LICENSEES), OR WITH
RESPECT TO THIRD PARTY CLAIMS UNDER SECTION 13.1 OR 13.2, NO PARTY OR ANY OF
THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS OR
ROYALTIES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR
OTHERWISE, INCLUDING WITH RESPECT TO ANY LIABILITY ARISING OUT OF (a) THE
DEVELOPMENT, MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCT OR LICENSED
COMPOUND UNDER THIS AGREEMENT, (b) THE PRACTICE OF THE CANBAS PATENTS, CANBAS
KNOW-HOW, (c) REFERENCE TO THE REGULATORY DOCUMENTATION OR THE DRUG MASTER FILE,
OR (d) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS
AGREEMENT.

 

13.6                        Insurance. Each Party shall have and maintain such
types and amounts of liability insurance covering the Manufacture, development,
use and sale of the Licensed Compound or the Licensed Product as is normal and
customary in the pharmaceutical industry generally for parties similarly
situated, and shall upon request provide the other Party with a copy of its
policies of insurance in that regard, along with any amendments and revisions
thereto.

 

ARTICLE XIV
TERM AND TERMINATION

 

14.1                        Term. This Agreement shall take effect upon the last
date written below (the “Effective Date”) and shall continue in each country in
the Territory (on a country-by-country basis) until such time as Licensee no
longer owes any royalty payments under this Agreement with respect to such
country, unless earlier terminated by mutual agreement of the Parties, or
otherwise in accordance with this ARTICLE XIV.

 

14.2                        Termination for Material Breach. In the event that
either Party (the “Breaching Party”) shall be in material breach in the
performance of any of its material obligations under this Agreement, in addition
to any other right and remedy the other Party

 

38

--------------------------------------------------------------------------------


 

(the “Complaining Party”) may have, the Complaining Party may terminate this
Agreement in its entirety upon * prior written notice (the “Notice Period”) to
the Breaching Party, specifying the breach and its claim of right to terminate,
provided, however, that the Notice Period shall be * in the case of a material
breach by Licensee of its Diligence Obligations, subject to the condition that
Licensee shall commence action to cure such breach within * after receipt of
such notice and shall diligently continue such actions thereafter.
Notwithstanding the foregoing, the Notice Period shall be * in the case of any
payment breach by Licensee. Such termination shall not become effective at the
end of the Notice Period if the Breaching Party cures the breach during the
Notice Period; provided, however, that such termination shall not become
effective at the end of the Notice Period (i) in the case of a payment breach,
if the Breaching Party pays any undisputed portion of such payment and initiates
the dispute resolution process under Section 15.6 with respect to the balance of
such payment during the Notice Period, or (ii) in the case of any other breach
(including of the Diligence Obligations), if the dispute resolution process set
forth in Section 15.6 has been initiated, and in each case ((i) and (ii)) the
Breaching Party shall have the right to cure any such material breach, if any,
still outstanding at the end of such process for a period equal in duration to
the cure period specified above, less the elapsed time between the receipt of
notice of termination and the initiation of such dispute resolution process. 
For the avoidance of doubt, the dispute resolution process in this context
refers only to the * period of time provided to the Chief Executive Officer of
CanBas and the Chief Executive Officer of Licensee for resolution and not to
arbitration proceedings. The Parties acknowledge and agree that the failure by
Licensee to use Commercially Reasonable Efforts to Develop and Commercialize the
Licensed Product pursuant to Sections 2.1.4 and 5.1.2 (collectively, the
“Diligence Obligations”), respectively, for a period of more than *, and
expressly including failure to meet any Reference Milestones for a period of
more than * immediately following the relevant Reference Date, shall constitute
a material breach of this Agreement. In the event of a Material Breach due to
failure to meet a Reference Milestone and/or Reference Date where such
References Date and/or Reference Milestone has not been amended pursuant to
Section 2.1.3, Licensee may extend the relevant Reference Date once only by up
to * by paying to CanBas a one-time upfront fee in cash calculated at $* USD per
month (e.g., $* if the Reference Date is extended by * (*) months). Termination
of this Agreement by CanBas under this Section 14.2 shall be on a
country-by-country and Licensed Product-by-Licensed Product basis (and not for
this Agreement as a whole) if the material breach giving rise to termination is
reasonably specific to one or more countries or one or more Licensed Products
(e.g., a royalty dispute for one Licensed Product in one or more countries).

 

Upon termination, the Breaching Party shall cease any activity under this
Agreement and each Party shall return as soon as reasonably practicable all
Confidential Information received from the other Party (provided that one
archival copy may be retained solely for such Party to monitor its compliance
with its obligations under this Agreement); provided, however, that such
Confidential Information shall not include CanBas’s return of information
related to Development or use for Development inside and outside the Territory.

 

The licenses granted to CanBas under Section 6.1 shall survive such termination
and shall stay in full force and effect. Licensee agrees to transfer any INDs,
API, and supporting data at no cost to CanBas.

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

39

--------------------------------------------------------------------------------


 

In order to ensure the smooth transition of the development and/or
commercialization of any Licensed Compound or Licensed Product from Licensee to
CanBas or a Third Party designated by CanBas, promptly after receipt by either
Party of written notice, representatives of Licensee and CanBas will meet to
negotiate in good faith the terms of a transition plan with respect to all
then-current as well as planned activities relating to Licensed Compounds and
Licensed Products.

 

Notwithstanding the foregoing, if there will be any ongoing clinical trials in
the Territory at the termination of this Agreement due to the reasons
attributable to Licensee, Licensee shall, if so requested by CanBas, use
Commercially Reasonable Efforts to complete such ongoing clinical trials
notwithstanding the termination of this Agreement, provided that CanBas shall
fund all activities and costs associated with such completion (expressly
excluding any and all costs incurred by Licensee prior to the termination of
this Agreement, which shall be borne by Licensee) and shall indemnify Licensee
from any and all claims arising out of such activities, and further provided
that Licensee shall have no obligation to complete such trials if (i) the
termination of this Agreement was for reasons related to the safety of any
Licensed Compound or Licensed Product or (ii) the protocol of the clinical trial
clearly allows early termination, in which case Licensee shall have the
obligation to complete such trials until the time of such early termination.

 

14.3                        Termination by Licensee

 

14.3.1.           Without Cause. Licensee may terminate the Agreement for any or
no reason, upon sixty (60) days’ prior written notice to CanBas. Upon such a
termination, Licensee shall cease any activity under this Agreement and each
Party shall return as soon as reasonably practicable all Confidential
Information received from the other Party (provided that one archival copy may
be retained solely for such Party to monitor its compliance with its obligations
under this Agreement); provided, however, that such Confidential Information
shall not include CanBas’s return of information related to Development or use
for Development inside and outside the Territory. Further, the licenses granted
to CanBas under Section 6.1 shall survive such termination and shall stay in
full force and effect. Licensee agrees to transfer any INDs, API, and supporting
data at no cost to CanBas.

 

In order to ensure the smooth transition of the Development and/or
Commercialization of any Licensed Compound or Licensed Product from Licensee to
CanBas or a Third Party designated by CanBas, promptly after receipt by CanBas
of such written notice, representatives of Licensee and CanBas will meet to
negotiate in good faith the transition plan with respect to all then-current as
well as planned activities relating to Licensed Compounds and Licensed Products.

 

Notwithstanding the foregoing, if there will be any ongoing clinical trials in
the Territory at the termination of this Agreement due to the reasons
attributable to Licensee (including termination by Licensee pursuant to
Section 14.3.1), Licensee shall, if so requested by CanBas, use Commercially
Reasonable Efforts to complete such ongoing clinical trials notwithstanding the
termination of this Agreement, provided that CanBas shall fund all activities
and costs associated with such completion (expressly excluding any and all costs
incurred by Licensee prior to the

 

40

--------------------------------------------------------------------------------


 

termination of this Agreement, which shall be borne by Licensee) and shall
indemnify Licensee from any and all claims arising out of such activities, and
further provided that Licensee shall have no obligation to complete such trials
if (i) the termination of this Agreement was for reasons related to the safety
of any Licensed Compound or Licensed Product or (ii) the protocol of the
clinical trial clearly allows early termination, in which case Licensee shall
have the obligation to complete such trials until the time of such early
termination.

 

14.3.2 *.

 

14.4                        Rights in Bankruptcy. All rights and licenses
granted under or pursuant to this Agreement by Licensee or CanBas or their
Affiliates are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of right to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The Parties
agree that the Parties and their respective Affiliates, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the U.S. Bankruptcy Code and any foreign counterparts
thereto. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against either Party under the U.S. Bankruptcy Code
or such foreign counterpart, the Party hereto that is not a Party to such
proceeding shall be entitled to a complete duplicate of (or complete access to,
as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non- subject Party’s or its
Affiliates’ possession, shall be promptly delivered to it (a) upon any such
commencement of a bankruptcy proceeding upon the non-subject Party’s written
request therefor, unless the Party subject to such proceeding elects to continue
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefor by
the non-subject Party.

 

14.5                        Remedies. Except as otherwise expressly provided
herein, termination of this Agreement in accordance with the provisions hereof
shall not limit remedies which may otherwise be available in law or equity.

 

14.6                        Accrued Rights; Surviving Obligations.

 

14.6.1.                   Accrued Rights. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration shall not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement.

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

41

--------------------------------------------------------------------------------


 

14.6.2. Survival.    Sections 7.9, 7.10, 7.11, 14.6.2, 15.5, 15.6, 15.7, 15.10
and 15.11 and ARTICLES VIII, XI and XIII shall survive the termination or
expiration of this Agreement for any reason in accordance with their terms.
Except as otherwise expressly provided in this ARTICLE XIV or elsewhere
hereunder, upon expiration or termination of this Agreement, all rights and
obligations of the Parties shall cease.

 

ARTICLE XV

MISCELLANEOUS

 

15.1                        Force Majeure. Neither Party shall be held liable or
responsible to the other Party or be deemed to have defaulted under or breached
this Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from events beyond
the reasonable control of the non-performing Party, including fires, floods,
earthquakes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, strikes, lockouts or other labor disturbances (whether involving the
workforce of the non-performing Party or of any other Person), acts of God or
acts, omissions or delays in acting by any governmental authority. The
non-performing Party shall notify the other Party of such force majeure within
thirty (30) days after such occurrence by giving written notice to the other
Party stating the nature of the event, its anticipated duration, and any action
being taken to avoid or minimize its effect. The suspension of performance shall
be of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform. In the event that such force majeure event lasts for more
than ninety (90) days, such other Party shall have the right to terminate this
Agreement upon sixty (60) days written notice to the non-performing Party.

 

15.2                        Export Control. This Agreement is made subject to
any restrictions concerning the export of products or technical information from
the United States or other countries that may be imposed on related to the
Parties from time to time. Each Party agrees that it shall not export, directly
or indirectly, any technical information acquired from the other Party under
this Agreement or any products using such technical information to a location or
in a manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.

 

15.3                        Assignment. Without the prior written consent of the
other Party hereto, neither Party shall sell, transfer, assign, delegate, pledge
or otherwise dispose of, whether voluntarily, involuntarily, by operation of law
or otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that either Party may, without such consent, assign or transfer this
Agreement and its rights and obligations hereunder to an Affiliate, or to a
successor entity or acquirer in the event of a merger or consolidation (by
operation of law or otherwise) or sale of all or substantially all of the assets
of such Party to which this Agreement relates; provided, further, that in the
event of an assignment to an Affiliate, the assigning Party shall remain
responsible for the performance by such Affiliate of the rights and obligations
hereunder. In the event that a Party assigns this Agreement, or this Agreement
is transferred by operation of law, to a successor entity or acquirer in the
event of a merger, consolidation or sale of all or substantially all of such
Party’s assets, the assignee or transferee shall assume all obligations of such
Party hereunder.  In

 

42

--------------------------------------------------------------------------------


 

the event either Party seeks and obtains the other Party’s consent to assign or
delegate its rights or obligations to another Party, the assignee or transferee
shall assume all obligations of its assignor or transferor under this Agreement.

 

15.4                        Severability. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future law,
and if the rights or obligations of either Party under this Agreement will not
be materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by applicable law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.

 

15.5                        Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction; provided, however, that any dispute relating to the scope,
validity, enforceability or infringement of any legal rights in any Patent or
Intellectual Property Rights shall be governed by, and construed and enforced in
accordance with, the laws of the jurisdiction in which such right(s) apply. The
Parties agree to exclude the application to this Agreement of (i) the United
Nations Convention on Contracts for the International Sale of Goods, (ii) the
1974 Convention on the Limitation Period in the International Sale of Goods, and
(iii) the Protocol amending the 1974 Convention on the Limitation Period in the
International Sale of Goods, done at Vienna April 11, 1980, each as amended or
restated.

 

15.6                        Dispute Resolution. If a dispute arises between the
Parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (a “Dispute”), other than for
matters addressed by Sections 7.9 and 7.10, then either Party shall have the
right to refer such Dispute to the Chief Executive Officer of CanBas and the
Chief Executive Officer of Licensee who shall confer on the resolution of the
issue. Any final decision mutually agreed to by such representatives shall be
conclusive and binding on the Parties. If such officers are not able to agree on
the resolution of an issue within thirty (30) days after such issue was first
referred to them, then all disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by three (3) arbitrators appointed in
accordance with the said Rules. The place of arbitration shall be Tokyo, Japan
in the case Licensee files the request for arbitration and New York, NY in the
case CanBas files the request for arbitration. The language of the arbitration
shall be English. Notwithstanding any of the foregoing in this Section 15.6,
Licensee and its Affiliates and Sublicensees shall have the right to continue
their Development and Commercialization of Licensed Compound and Licensed
Product during the pendency of any Dispute resolution process described above.

 

43

--------------------------------------------------------------------------------


 

15.7                        Notices.

 

15.7.1.                   Notice Requirements. Any notice, request, demand,
waiver, consent, approval or other communication permitted or required under
this Agreement shall be in writing, shall refer specifically to this Agreement
and shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by internationally recognized
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 15.7.2 or to such other address
as the Party to whom notice is to be given may have provided to the other Party
in accordance with this Section 15.7. Such Notice shall be deemed to have been
given as of the date delivered by hand or transmitted by electronic transmission
(with transmission confirmed) or on the second business day (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service. Any notice delivered by electronic transmission shall be confirmed by a
hard copy delivered as soon as practicable thereafter. This Section 15.7 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms and conditions of this
Agreement.

 

15.7.2.                   Address for Notice.

 

If to Licensee, to:

Stemline Therapeutics, Inc.

750 Lexington Ave., 11th Floor

New York, NY  10022

Attention: Chief Executive Officer

 

with a required copy to:

Goodwin Procter, LLP

Exchange Place

Boston, MA 02109 USA

Attention: Christopher Denn, Esq.

 

If to CanBas, to:

CanBas Co., Ltd.

2-2-1 Otemachi, Numazu City

Shizuoka 410-0801 Japan

Attention:                          

 

with required copies to:

CanBas Co., Ltd.

Legal Department

2-2-1 Otemachi, Numazu City

Shizuoka 410-0801 Japan

Attention:                         

 

44

--------------------------------------------------------------------------------


 

15.8                        Entire Agreement. This Agreement, together with the
Exhibits attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto, are superseded hereby. Each Party
confirms that it is not relying on any representations or warranties of the
other Party except as specifically set forth herein. No amendment, modification,
release or discharge shall be binding upon the Parties unless in writing and
duly executed by authorized representatives of both Parties.

 

15.9                        English Language. This Agreement shall be written
and executed in, and all other communications under or in connection with this
Agreement shall be in, the English language. Any translation into any other
language shall not be an official version thereof, and in the event of any
conflict in interpretation between the English version and such translation, the
English version shall control.

 

15.10                 Equitable Relief. The Parties acknowledge and agree that
the restrictions set forth in ARTICLE XI are reasonable and necessary to protect
the legitimate interests of the other Party and that such other Party would not
have entered into this Agreement in the absence of such restrictions, and that
any breach or threatened breach of any provision of ARTICLE XI may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
ARTICLE XI, the non- breaching Party shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such non-
breaching Party may be entitled in law or equity. Both Parties agree to waive
any requirement that the other (a) post a bond or other security as a condition
for obtaining any such relief and (b) show irreparable harm, balancing of harms,
consideration of the public interest or inadequacy of monetary damages as a
remedy. Nothing in this Section 15.10 is intended, or should be construed, to
limit either Party’s right to equitable relief or any other remedy for a breach
of any other provision of this Agreement.

 

15.11                 Waiver and Non-Exclusion of Remedies. Any term or
condition of this Agreement may be waived at any time by the Party that is
entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the Party
waiving such term or condition. The waiver by either Party hereto of any right
hereunder or of the failure to perform or of a breach by the other Party shall
not be deemed a waiver of any other right hereunder or of any other breach or
failure by said other Party whether of a similar nature or otherwise.

 

15.12                 No Benefit to Third Parties. The representations,
warranties, covenants and agreements set forth in this Agreement are for the
sole benefit of the Parties hereto and their successors and permitted assigns,
and they shall not be construed as conferring any rights on any other Persons.

 

15.13                 Further Assurance. Each Party shall duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further

 

45

--------------------------------------------------------------------------------


 

acts and things, including the filing of such assignments, agreements, documents
and instruments, as may be necessary or as the other Party may reasonably
request in connection with this Agreement or to carry out more effectively the
provisions and purposes hereof, or to better assure and confirm unto such other
Party its rights and remedies under this Agreement.

 

15.14                 Relationship of the Parties. It is expressly agreed that
CanBas, on the one hand, and Licensee, on the other hand, shall be independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency. Neither CanBas, on the one
hand, nor Licensee, on the other hand, shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior written consent of the
other Party to do so, such consent not to be unreasonably withheld or delayed.
All persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

 

15.15                 Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures and such signatures shall be deemed to bind
each party hereto as if they were original signature.

 

15.16                 References. Unless otherwise specified, (a) references in
this Agreement to any Article, Section or Exhibit shall mean references to such
Article, Section or Exhibit of this Agreement, (b) references in any section to
any clause are references to such clause of such section and (c) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto.

 

15.17                 Construction. Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders and the word “or” is
used in the inclusive sense (and/or). The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement. The term “including” as used herein shall mean including,
without limiting the generality of any description preceding such term.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.

 

[SIGNATURE PAGE FOLLOWS.]

 

46

--------------------------------------------------------------------------------


 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

CANBAS, CO. LTD

 

STEMLINE THERAPEUTICS, INC.

 

 

 

By:

/s/

 

By:

/s/ Ivan Bergstein, M.D.

 

 

 

 

 

Name:

 

 

Name:

Ivan Bergstein, M.D.

 

 

 

 

 

Title:

 

 

Title:

Chairman, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CANBAS PATENTS

 

*

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

A-1

--------------------------------------------------------------------------------


 

CANBAS TRADEMARKS

 

NONE

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

AFFILIATES OF CANBAS

 

NONE

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

STEMLINE TRADEMARKS

 

NONE

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

AFFILIATES OF STEMLINE

 

NONE

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

*

 

--------------------------------------------------------------------------------

*Confidential material redacted and filed separately with the Commission.

 

E-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

1

 

 

ARTICLE II - DEVELOPMENT AND REGULATORY MATTERS

11

 

 

2.1

Development of the Licensed Product

11

 

 

 

2.2

Regulatory Matters in the Territory

13

 

 

 

2.3

Disclosures

14

 

 

ARTICLE III - MANUFACTURING AND SUPPLY

15

 

 

3.1

Manufacturing Development

15

 

 

 

3.2

Supply

15

 

 

ARTICLE IV - COMMERCIALIZATION

16

 

 

4.1

Commercialization of the Licensed Product

16

 

 

 

4.2

Promotional Materials and Activities

16

 

 

 

5.3

Unauthorized Sales

16

 

 

 

5.4

Reporting

17

 

 

 

4.5

Cooperation

17

 

 

ARTICLE V - GRANT OF RIGHTS

18

 

 

6.1

Grants to Licensee

18

 

 

 

6.2

Retention of Rights

18

 

 

 

6.3

Sublicenses

18

 

 

 

6.4

Use of Trademarks and Corporate Names

19

 

 

ARTICLE VI - CONSIDERATION

20

 

 

7.1

Payments

20

 

 

 

7.2

Royalties

22

 

 

 

7.3

Royalty Term

23

 

 

 

7.4

Royalty Payments

23

 

 

 

7.5

Royalty Statements

23

 

 

 

7.6

Mode of Payment

23

 

 

 

7.7

Taxes

23

 

 

 

7.8

Financial Records

24

 

 

 

7.9

Audit

24

 

 

 

7.10.

Audit Dispute

25

 

 

 

7.11

Confidentiality

25

 

 

 

6.12

Blocked Payments

25

 

 

ARTICLE VII - INTELLECTUAL PROPERTY

25

 

 

8.1

Ownership of Intellectual Property

25

 

i

--------------------------------------------------------------------------------


 

8.2

Maintenance and Prosecution of Patents and Trademarks

26

 

 

 

8.4

Enforcement of Patents and Trademarks

27

 

 

 

8.5

Potential Third Party Rights

29

 

 

ARTICLE VIII - COMPLAINTS AND ADVERSE EVENT REPORTING

30

 

 

9.1

Adverse Event Reporting

30

 

 

 

9.2

Pharmacovigilance

30

 

 

ARTICLE IX - PRODUCT RECALLS

31

 

 

10.1

Notification and Recall

31

 

 

 

10.2

*

31

 

 

ARTICLE X - CONFIDENTIALITY AND NON-DISCLOSURE

31

 

 

11.1

Confidentiality Obligations

31

 

 

 

11.2

Permitted Disclosures

32

 

 

 

11.3

Use of Name

33

 

 

 

11.4

Press Releases

33

 

 

 

11.5

Patient Information

33

 

 

 

11.6

Publications

34

 

 

ARTICLE XI - REPRESENTATIONS, WARRANTIES AND COVENANTS

34

 

 

12.1

Representations and Warranties

34

 

 

 

12.2

Additional Representations, Warranties and Covenants of Licensee

35

 

 

 

12.3

Additional Representations, Warranties and Covenants of CanBas

35

 

 

 

12.4

Disclaimer of Warranty

37

 

 

 

12.5

Performance by Affiliates

37

 

 

ARTICLE XII - INDEMNITY

37

 

 

13.1

Indemnification of CanBas

37

 

 

 

12.2

Indemnification of Licensee

38

 

 

 

13.3

Notice of Claim

38

 

 

 

13.4

Control of Defense

38

 

 

 

13.5

Limitation on Damages and Liability

40

 

 

 

13.6

Insurance

40

 

 

ARTICLE XIII - TERM AND TERMINATION

40

 

 

14.1

Term

40

 

 

 

14.2

Termination for Material Breach

40

 

 

 

14.3.1

Without Cause

42

 

 

 

14.4

Rights in Bankruptcy

43

 

ii

--------------------------------------------------------------------------------


 

13.8

Accrued Rights; Surviving Obligations

43

 

 

ARTICLE XIV - MISCELLANEOUS

44

 

 

14.1

Force Majeure

44

 

 

 

14.2

Export Control

44

 

 

 

14.4

Assignment

44

 

 

 

14.5

Severability

45

 

 

 

14.6

Governing Law

45

 

 

 

14.7

Dispute Resolution

45

 

 

 

14.8

Notices

46

 

 

 

14.9

Entire Agreement

47

 

 

 

14.10

English Language

47

 

 

 

14.11

Equitable Relief

47

 

 

 

14.12

Waiver and Non-Exclusion of Remedies

47

 

 

 

14.13

No Benefit to Third Parties

47

 

 

 

14.14

Further Assurance

47

 

 

 

14.15

Relationship of the Parties

48

 

 

 

14.16

Counterparts

48

 

 

 

14.17

References

48

 

 

 

14.18

Construction

48

 

iii

--------------------------------------------------------------------------------